Exhibit 10.3

 

SECOND AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT

 

DATED AS OF SEPTEMBER 26, 2014

 

BY AND AMONG

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC,

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

AND

 

THE OTHER PARTIES HERETO

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

 

 

1.1

Representations and Warranties of the Company and Holdings

2

1.2

Representations and Warranties of the Securityholders

3

 

ARTICLE II

BOARD REPRESENTATION; SPECIAL CONSENT RIGHT

 

 

 

2.1

Board of Managers

3

2.2

Proxy

8

2.3

Matters Requiring Supermajority Vote

9

2.4

Termination

14

 

ARTICLE III

TRANSFERS OR EXCHANGES OF SECURITIES

 

 

 

3.1

Restrictions on Transfer of Employee Securities, TCW Securities and NYLIM
Securities

15

3.2

Right of First Refusal

15

3.3

Restrictions on Transfers of Vestar Securities

16

3.4

Securities Act Compliance

20

3.5

Certain Transferees Bound by Agreement

20

3.6

Transfers in Violation of Agreement

20

3.7

Exchange of Securities

20

 

ARTICLE IV

TAKE-ALONG RIGHTS; DISTRIBUTION OF PROCEEDS

 

 

 

4.1

Take-Along Rights

21

4.2

Company Sale

23

4.3

Distribution of Proceeds from Sale of Company

24

4.4

30% Rule Compliance

24

 

ARTICLE V

REGISTRATION RIGHTS; LIQUIDITY COOPERATION

 

 

 

5.1

Demand Registrations

25

5.2

Incidental Registration

28

5.3

Holdback Agreements

29

5.4

Registration Procedures

30

5.5

Shelf Registration

33

5.6

Registration Expenses

33

5.7

Indemnification; Contribution

34

5.8

Rules 144 and 144A

37

 

i

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

 

 

 

5.9

Underwritten Registrations

37

5.10

Governance following initial Public Offering or Qualified Merger

37

5.11

No Inconsistent Agreements

38

5.12

Cooperation with Transfers by Convertible Preferred Stockholders

38

 

ARTICLE VI

VENTURE CAPITAL OPERATING COMPANY; OTHER RIGHTS

 

 

 

6.1

VCOC Securityholders

38

6.2

Inspection of Property

40

6.3

Financial Statements and Other Information

41

 

ARTICLE VII

AMENDMENT AND TERMINATION

 

 

 

7.1

Amendment and Waiver

41

7.2

Termination of Agreement

41

7.3

Termination as to a Party

41

7.4

Issuer of Registrable Securities

42

 

ARTICLE VIII

PARTICIPATION RIGHTS

 

 

 

8.1

Participation Right

42

8.2

Definition of New Units

43

8.3

Notice from the Company

43

8.4

Closing

43

8.5

Compliance

43

8.6

Convertible Preferred Stockholder Participation Right

44

8.7

Exempted Issuances

45

8.8

Termination of this Section Upon a Public Offering

45

 

ARTICLE IX

MISCELLANEOUS

 

 

 

9.1

Certain Defined Terms

46

9.2

Legends

56

9.3

Severability

57

9.4

Entire Agreement

57

9.5

Successors and Assigns

57

9.6

Counterparts

57

9.7

Remedies

58

9.8

Further Assurances

58

9.9

Notices

58

9.10

Governing Law

60

 

ii

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

 

 

 

9.11

Arbitration of Valuation of Equivalent Cash Price

60

9.12

Descriptive Headings

61

 

iii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT

 

This Second Amended and Restated Securityholders Agreement (this “Agreement”) is
entered into as of September 26, 2014 by and among (i) 21st Century Oncology
Investments, LLC (f/k/a Radiation Therapy Investments, LLC), a Delaware limited
liability company (the “Company”), (ii) 21st Century Oncology Holdings, Inc.
(f/k/a Radiation Therapy Services Holding, Inc.), a Delaware corporation and a
wholly-owned subsidiary of the Company (“Holdings”), (iii) Canada Pension Plan
Investment Board, a Canadian federal crown corporation (“CPPIB”), (iv) Vestar
Capital Partners V, L.P., a Cayman Islands exempted limited partnership (“Vestar
V”), Vestar Capital Partners V-A, L.P., a Cayman Islands exempted limited
partnership (“Vestar V-A”), Vestar Executive V, L.P., a Cayman Islands exempted
limited partnership, Vestar Holdings V, L.P., a Cayman Islands exempted limited
partnership, Vestar/Radiation Therapy Investments, LLC, a Delaware limited
liability company (“Vestar/RTI”), and any investment fund affiliated with Vestar
Capital Partners V, L.P.  that at any time acquires Securities and executes a
counterpart of this Agreement or otherwise agrees to be bound by this Agreement
(collectively, “Vestar”), (v) parties to this Agreement who are identified as
Employees on the signature page hereto (each, an “Employee” and, collectively,
the “Employees”), (vi) TCW/Crescent Mezzanine Partners V, L.P., a Delaware
limited partnership, TCW/Crescent Mezzanine Partners VB, L.P., a Delaware
limited partnership, TCW/Crescent Mezzanine Partners VC, L.P., a Delaware
limited partnership, MAC Equity Holdings, LLC, a Delaware limited liability
company (the entities described in this clause (vi), each, a “TCW Holder” and
collectively, “TCW”)), (vii) New York Life Investment Management Mezzanine
Partners II, LP, a Delaware limited partnership, and NYLIM Mezzanine Partners II
Parallel Fund, LP, a Delaware limited partnership (the entities described in
this clause (vii), each, an “NYLIM Holder” and collectively, “NYLIM”)),
(viii) each other holder of Company Securities or Holdings Securities who
hereafter executes a separate agreement to be bound by the terms hereof (Vestar,
the Employees, TCW, NYLIM and each other Person that is or may become a party to
this Agreement as contemplated hereby and holds Company Securities are sometimes
referred to herein collectively as the “Company Securityholders” and
individually as a “Company Securityholder” and CPPIB and each other Person
(other than the Company) that is or may become a party to this Agreement and
holds Holdings Securities are sometimes referred to herein collectively as the
“Holdings Securityholders” and individually as a “Holdings Securityholder” and
the Company Securityholders and the Holdings Securityholders are sometimes
referred to herein collectively as the “Securityholders” and individually as a
“Securityholder”).  Certain capitalized terms used herein are defined in
Section 9.1.

 

WHEREAS, on February 21, 2008, pursuant to that certain Agreement and Plan of
Merger (the “Purchase Agreement”), dated as of October 19, 2007, by and among
21st Century Oncology, Inc. (f/k/a Radiation Therapy Services, Inc.), a Delaware
corporation (“Opco”), Holdings, RTS MergerCo, Inc., a Florida corporation and a
wholly-owned subsidiary of Holdings (“Merger Sub”), and the Company (solely for
purpose of Section 7.2 thereof), (i) Merger Sub merged with and into Opco, with
Opco surviving as a direct wholly-owned subsidiary of Holdings and (ii) certain
employees and directors of Opco either contributed Opco common stock to the
Company or invested cash in the Company, in each case, in exchange for Preferred
Units and Class A Units of the Company (the merger and the other transactions
contemplated by the Purchase Agreement, collectively, the “Acquisition”);

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the consummation of the Acquisition, the Company,
Vestar and the Employees entered into a Securityholders Agreement on
February 21, 2008 (such agreement, the “Original Agreement”);

 

WHEREAS, in connection with the issuance of units of limited liability company
interest to TCW and certain of its affiliates who are providing mezzanine
financing to Opco, the Company, Vestar, the Employees and the other
Securityholders entered into an Amended and Restated Securityholders Agreement
on March 25, 2008 (such agreement, the “Prior Agreement”); and

 

WHEREAS, in connection with the issuance of shares of Series A Convertible
Preferred Stock of Holdings (the “Convertible Preferred Stock”) to CPPIB, in
order to recognize modifications to governance, approval and liquidity rights
applicable to the Company and its Subsidiaries, including Holdings, from and
after the issuance of the Convertible Preferred Stock, the Company, the Employee
Majority Holders and the Vestar Majority Holders desire to amend and restate the
Prior Agreement, and in connection with such amendment and restatement of the
Prior Agreement an amended and restated LLC Agreement has been adopted as of the
date hereof in accordance with the terms thereof.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the parties hereto, each intending to be legally bound, agree that the
Prior Agreement is hereby amended and restated in its entirety as follows:

 

ARTICLE I
REPRESENTATIONS AND WARRANTIES OF THE PARTIES

 

1.1                               Representations and Warranties of the Company
and Holdings.  Each of the Company and Holdings hereby represent and warrant to
the Securityholders, that as of the date of this Agreement:

 

(a)                                 In the case of the Company, it is a limited
liability company and, in the case of Holdings, it is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, such party has full power and authority to execute, deliver and
perform this Agreement and to consummate the transactions contemplated hereby,
and the execution, delivery and performance by such party of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary limited liability company or corporate action, as
the case may be;

 

(b)                                 this Agreement has been duly and validly
executed and delivered by such party and constitutes a legal and binding
obligation of such party, enforceable against such party in accordance with its
terms; and

 

(c)                                  the execution, delivery and performance by
such party of this Agreement and the consummation by such party of the
transactions contemplated hereby will not, with or without the giving of notice
or lapse of time, or both (i) violate any provision of law, statute, rule or
regulation to which it is subject, (ii) violate any order, judgment or decree
applicable to such party, or (iii) conflict with, or

 

2

--------------------------------------------------------------------------------


 

result in a breach or default under, any term or condition of such party’s
organizational documents or any agreement or instrument to which such party is a
party or by which such party is bound.

 

1.2                               Representations and Warranties of the
Securityholders.  Each Securityholder (as to himself or itself only) represents
and warrants to the Company, Holdings and the other Securityholders that, as of
the time such Securityholder becomes a party to this Agreement:

 

(a)                                 this Agreement (or the separate joinder
agreement executed by such Securityholder) has been duly and validly executed
and delivered by such Securityholder, and this Agreement constitutes a legal and
binding obligation of such Securityholder, enforceable against such
Securityholder in accordance with its terms; and

 

(b)                                 the execution, delivery and performance by
such Securityholder of this Agreement (or any joinder to this Agreement) and the
consummation by such Securityholder of the transactions contemplated hereby (and
thereby) will not, with or without the giving of notice or lapse of time, or
both, (i) violate any provision of law, statute, rule or regulation to which
such Securityholder is subject, (ii) violate any order, judgment or decree
applicable to such Securityholder, or (iii) conflict with, or result in a breach
or default under, any term or condition of any agreement or other instrument to
which such Securityholder is a party or by which such Securityholder is bound.

 

ARTICLE II
BOARD REPRESENTATION; SPECIAL CONSENT RIGHT

 

2.1                               Board of Managers.

 

(a)                                 Each Person that is a party to this
Agreement hereby agrees that such Person will vote, or cause to be voted, all
voting securities of the Company, Holdings or any of its Subsidiaries over which
such Person has the power to vote or direct the voting, and will take all other
necessary or desirable action within such Person’s control, and the Company will
take all necessary and desirable actions within its control, to cause the board
of managers of the Company (the “Board”) and the boards or other applicable
governing bodies of Holdings and its Subsidiaries and their respective
committees to be constituted, continue in existence and adjusted in accordance
with this Article II, including by procuring resignations of its, his or her
nominee, as required.  Subject to Section 2.1(n), the Board shall be established
at seven managers (or such other number as determined in a manner consistent
with this Section 2), and cause to be continued in office, the following
individuals:

 

(i)                                     two managers nominated by the Majority
Preferred Stockholders, who shall initially be R. Scott Lawrence and Christian
Hensley (the “Preferred Managers”).

 

(ii)                                  one manager nominated by Vestar V, who
shall initially be Robert Rosner;

 

(iii)                               one manager nominated by Vestar V-A, who
shall initially be James L. Elrod, Jr.;

 

3

--------------------------------------------------------------------------------


 

(iv)                              one manager nominated by Vestar/RTI, who shall
initially be Erin L. Russell (the managers designated pursuant to Sections
2.1(a)(i) through (iii), collectively, the “Vestar Managers”);

 

(v)                                 Dr. Daniel E.  Dosoretz (“Dr. Dosoretz”)
(whether or not he is a senior officer of Opco) and one manager (each of such
manager and Dr. Dosoretz, a “Management Manager”) (initially to be Howard M.
Sheridan) nominated by Dr. Dosoretz after consultation with the Majority
Preferred Stockholders and Vestar V for so long as Dr. Dosoretz is the Chief
Executive Officer of Opco and thereafter, determined by the affirmative vote of
holders of a majority of Class A Units held by the Executive Holders (the
“Majority Executives”); provided, however, the number of Management Managers on
the Board shall be reduced to one effective immediately upon the occurrence of
any of the following: (x) the Executive Holders collectively hold, directly or
indirectly, less than 10% of the outstanding Class A Units of the Company,
(y) Dr. Dosoretz exercises his put option pursuant to Section 5.1 of the
Dosoretz Unit Subscription Agreement, or (z) for four consecutive quarters,
Opco’s EBITDA was at a level less than 90% of the projections provided by
management to Vestar V in connection with the transactions contemplated by the
Purchase Agreement; provided, further, that the Management Manager (other than
Dr. Dosoretz) shall be a senior officer of the Company, except that an Executive
Holder who is not an officer of the Company may be nominated a Management
Manager if such nomination is reasonably acceptable to Vestar V and the Majority
Preferred Stockholders, provided, however, that the number of managers on the
Board may be increased by the Majority Preferred Stockholders by up to one
independent manager, who is not an Affiliate of the nominating Majority
Preferred Stockholders or an officer or employee of the Company (the
“Independent Manager”), who will be nominated by the Majority Preferred
Stockholders after consultation with Vestar V and the Chief Executive Officer of
Opco, provided further that in the event the number of Management Managers is
reduced to one, at the election of the Majority Preferred Stockholders, either
(i) the size of the Board shall be reduced to six managers or (ii) the seventh
manager shall be an Independent Manager nominated by the Majority Preferred
Stockholders.

 

(b)                                 Until the occurrence of the earliest to
occur of (i) a Qualified IPO, (ii) a Qualified Merger and (iii) a Default Event,
each of the Company, Holdings and Opco shall have an executive committee (each,
an “Executive Committee”) of their respective board of directors or other
applicable governing bodies. Each Executive Committee shall be comprised of
three members, including one nominated by the Majority Preferred Stockholders,
one nominated by Vestar V, and one appointed by Dr. Dosoretz or the Majority
Executives (as applicable).  Each Executive Committee shall have and may
exercise all the powers and authority of the respective board of directors or
other governing bodies of such entities in the management of the business and
affairs of such entity, including to take and authorize actions that would
otherwise be in the jurisdiction of the Board (such board of directors or other
governing bodies), except to the extent (i) such delegation of authority would
not be permitted under applicable Law (assuming for this purposes that the
Company is a Delaware corporation) and (ii) the power and authority is reserved
to another existing committee under its existing charter (subject to the
limitations in 2.1(c) below).  Each Executive Committee shall conduct its
proceedings in accordance

 

4

--------------------------------------------------------------------------------


 

with the charters for such Executive Committee adopted on the date hereof. For
the avoidance of doubt, upon the occurrence of the earlier of (i) a Qualified
IPO, (ii) a Qualified Merger and (iii) a Default Event, each Executive Committee
shall be terminated.

 

(c)                                  Each of Vestar V, the Majority Preferred
Stockholders and Dr. Dosoretz or the Majority Executives (as applicable)  shall
have the right to nominate at least one member to each of the Company’s,
Holdings’ and Opco’s other management committees, which consist of compensation
committee, an audit/compliance committee and a capital allocation committee. 
Except in connection with an initial Public Offering of Holdings, the charters
of these committees shall not be modified, and no new committees created,
without the consent of Vestar V and the Majority Preferred Stockholders. Except
as otherwise required by applicable Law, no committee of the Board or the board
of directors or other governing bodies of Holdings and Opco may bind the Board
or such board of directors or other governing body.  Notwithstanding anything to
the contrary in the charters of the other committees, each such committee shall
report to the Executive Committee of the Company, Holdings or Opco, as
applicable, for so long as the Executive Committee, of the Company, Holdings or
Opco, as applicable, is in existence, and all matters in respect of which any
such committee makes a recommendations shall be decided by the applicable
Executive Committee.

 

(d)                                 The composition of the board of managers and
the Executive Committee (or equivalent governing bodies) of Holdings and Opco
shall be the same as the Board and the Executive Committee of the Company unless
otherwise approved in writing by Vestar V and the Majority Preferred
Stockholders.  At the request of the Majority Preferred Stockholders, the
composition of the board of managers and the executive committee (or equivalent
governing bodies) of any Subsidiary of Opco shall be the same as the Board and
the Executive Committee of the Company; provided, that at least one Management
Manager shall serve on the board of managers and executive committee (or
equivalent governing bodies) of each Subsidiary of Opco.   The Majority
Preferred Stockholders may waive their right to appoint any managers to such
governing bodies, on a temporary or permanent basis, at any Subsidiary of Opco.

 

(e)                                  If at any time Vestar V notifies the other
parties to this Agreement of its desire to remove, with or without cause, any
Vestar Manager from the Board (and the board of managers and similar governing
bodies of Holdings and Opco), and each Executive Committee, all such parties so
notified will vote, or cause to be voted, all voting securities of the Company
and the Subsidiaries of the Company over which they have the power to vote or
direct the voting, and shall take all such other actions promptly as shall be
necessary or desirable to cause the removal of such manager.

 

(f)                                   If at any time the Majority Preferred
Stockholders notify the other parties to this Agreement of its desire to remove,
with or without cause, any Preferred Manager or any Independent Manager
nominated by it from the Board (and the board of managers and similar governing
bodies of Holdings and Opco), and each Executive Committee, all such parties so
notified will vote, or cause to be voted, all voting securities of the Company
and the Subsidiaries of the Company over which they have the power to vote or
direct the voting, and shall take all such other actions promptly as shall be
necessary or desirable to cause the removal of such manager.

 

5

--------------------------------------------------------------------------------


 

(g)                                  If at any time Dr. Dosoretz (to the extent
that at such time the Management Manager or Management Managers are nominated by
Dr. Dosoretz) or the Executive Holders (to the extent the Management Manager or
Management Managers are nominated by the Majority Executives) notify the other
parties to this Agreement of his or their desire to remove, with or without
cause, any Management Manager from the Board (and the board of managers and
similar governing bodies of Holdings and Opco), and each Executive Committee,
all such parties so notified will vote, or cause to be voted, all voting
securities of the Company and the Subsidiaries of the Company over which they
have the power to vote or direct the voting, and shall take all such other
actions promptly as shall be necessary or desirable to cause the removal of such
manager.

 

(h)                                 If at any time a Management Manager (other
than Dr. Dosoretz) ceases to be employed by the Company or any of its
Subsidiaries, such Management Manager shall be deemed to have resigned from the
Company and, unless otherwise reasonably determined by Vestar V and Dr. Dosoretz
or the Majority Executives (as applicable), such Management Manager will be
promptly removed from the Board (and the board of managers and similar governing
bodies of Holdings and Opco) and each Executive Committee.

 

(i)                                     If an Independent Manager is elected
pursuant to Section 2.1(a)(v), such Independent Manager may be removed by the
Majority Preferred Stockholders. If at any time the Majority Preferred
Stockholders approve the removal of such Independent Manager and notifies the
other parties to this Agreement of their desire to remove, with or without
cause, such Independent Manager, all such parties so notified will vote, or
cause to be voted, all voting securities of the Company and the Subsidiaries of
the Company over which they have the power to vote or direct the voting, and
shall take all such other actions promptly as shall be necessary or desirable to
cause the removal of such Independent Manager.

 

(j)                                    If at any time any Preferred Manager
ceases to serve on the Board, the board of managers or similar governing body of
Holdings or Opco, any Executive Committee, or the board of managers or executive
committee (or similar governing bodies) of the Company’s other Subsidiaries
(whether due to resignation, removal or otherwise), the Majority Preferred
Stockholders shall be entitled to nominate a successor manager to fill the
vacancy created thereby on the terms and subject to the conditions of paragraph
(a) above.  Each Person that is a party hereto agrees to vote, or cause to be
voted, all voting securities of the Company and the aforementioned Subsidiaries
over which such Person has the power to vote or direct the voting, and shall
take all such other actions as shall be necessary or desirable to cause the
nominated successor to be elected to fill such vacancy.

 

(k)                                 If at any time any Vestar Manager ceases to
serve on the Board, the board of managers or similar governing body of Holdings
or Opco, any Executive Committee, or the board of managers or executive
committee (or similar governing bodies) of the Company’s other Subsidiaries
(whether due to resignation, removal or otherwise), Vestar V shall be entitled
to nominate a successor manager to fill the vacancy created thereby on the terms
and subject to the conditions of paragraph (a) above.  Each Person that is a
party hereto agrees to vote, or cause to be voted, all voting securities of the
Company and the aforementioned Subsidiaries over which such Person has the power
to vote or direct

 

6

--------------------------------------------------------------------------------


 

the voting, and shall take all such other actions as shall be necessary or
desirable to cause the nominated successor to be elected to fill such vacancy.

 

(l)                                     If at any time any Independent Manager
ceases to serve on the Board, the board of managers or similar governing body of
Holdings or Opco, any Executive Committee, or the board of managers or executive
committee (or similar governing bodies) of the Company’s other Subsidiaries
(whether due to resignation, removal or otherwise), the Majority Preferred
Stockholders shall be entitled to nominate a successor manager (provided, that
with respect to any successor to an Independent Manager, after consultation with
Vestar and Dr. Dosoretz) to fill the vacancy created thereby on the terms and
subject to the conditions of paragraph (a) above.  Each Person that is a party
hereto agrees to vote, or cause to be voted, all voting securities of the
Company and the aforementioned Subsidiaries over which such Person has the power
to vote or direct the voting, and shall take all such other actions as shall be
necessary or desirable to cause the nominated successor to be elected to fill
such vacancy.

 

(m)                             If at any time the Management Manager (other
than Dr. Dosoretz) ceases to serve on Board, the board of managers or similar
governing body of Holdings or Opco, any Executive Committee, or the board of
managers or executive committee (or similar governing bodies) of the Company’s
other Subsidiaries (whether due to resignation, removal or otherwise),
Dr. Dosoretz or the Majority Executives (as applicable) shall be entitled to
nominate a successor manager to fill the vacancy created thereby on the terms
and subject to the conditions of paragraph (a) above.  Each Person that is a
party hereto agrees to vote, or cause to be voted, all voting securities of the
Company and the aforementioned Subsidiaries over which such Person has the power
to vote or direct the voting, and shall take all such other actions as shall be
necessary or desirable to cause the nominated successor to be elected to fill
such vacancy.

 

(n)                                 Dr. Dosoretz shall resign from the Board,
the equivalent governing bodies of Holdings or Opco and each Executive Committee
effective immediately if (x) his employment is terminated by the Company for
Cause (as defined in his Employment Agreement with the Company), (y) his
employment is terminated by the Company or he resigns and at the time of such
termination or resignation, the Put Option (the “Put Option”) is exercisable
pursuant to the Dosoretz Rollover Subscription Agreement, whether or not
Dr. Dosoretz elects to exercise such option, or (z) the Company exercises its
repurchase option pursuant to Section 5.2 of the Dosoretz Rollover Subscription
Agreement with respect to a portion of the Units held by Dr. Dosoretz that is at
least equal to the number of Units that Dr. Dosoretz would have been entitled to
require the Company to purchase pursuant to the Put Option at such time;
provided, that, notwithstanding anything to the contrary in this Agreement,
Dr. Dosoretz shall not be nominated or elected as a Management Manager at any
time after his resignation from the Board pursuant to this Section 2.1(n).

 

(o)                                 No manager may be removed except by vote of
the Persons entitled to nominate such manager; provided that Dr. Dosoretz may
only cease to serve as a manager on the Board pursuant to Section 2.1(n) above

 

(p)                                 Following a Default Event, in the event the
Majority Preferred Stockholders have not elected to exercise the “Repurchase
Option” (as defined in the Certificate of Designations) or if such

 

7

--------------------------------------------------------------------------------


 

Repurchase Option has been exercised but not fully satisfied, the Majority
Preferred Stockholders shall have the right to nominate a majority of the
members of the Board or board of directors or board of managers, as applicable
of any or all of the Company, Holdings and its Subsidiaries, along with a
majority of the members of any committees thereof, and the size of the Board or
the applicable board of directors or board of managers or committees shall be
increased to the extent necessary to give effect to this clause (p) of
Section 2.1.  Each Person that is a party hereto agrees to vote, or cause to be
voted, all voting securities of the Company, Holdings and its Subsidiaries over
which such Person has the power to vote or direct the voting, and shall take all
such other actions as shall be necessary or desirable to cause such nominees of
the Majority Preferred Stockholders to be elected to such Board, board of
directors or board of managers and each such committee.

 

(q)                                 Following a “Mandatory Conversion” (as
defined in the Certificate of Designations), in the event that the Majority
Preferred Stockholders would hold in excess of 50% of the total issued and
outstanding shares of common stock of Holdings, the Majority Preferred
Stockholders shall have the right to nominate a majority of the members of the
Board or board of directors or board of managers, as applicable of any or all of
the Company, Holdings and its Subsidiaries, and the size of the Board or the
applicable board of directors or board of managers shall be adjusted as
determined by the Majority Preferred Stockholders to give effect to this clause
(q) of Section 2.1.  Each Person that is a party hereto agrees to vote, or cause
to be voted, all voting securities of the Company, Holdings and its Subsidiaries
over which such Person has the power to vote or direct the voting, and shall
take all such other actions as shall be necessary or desirable to cause such
nominees of the Majority Preferred Stockholders to be elected to such Board,
board of directors or board of managers.

 

2.2                               Proxy.

 

(a)                                 In order to effectuate the provisions of
Section 4.1 hereof, each holder of Employee Securities hereby grants to each of
(i) Vestar V, and (ii) Dr. Dosoretz, or if Dr. Dosoretz shall cease to be the
Chief Executive Officer of Opco, to the then-current Chief Executive Officer of
Opco, or if the Chief Executive Officer of Opco shall be unable to exercise this
proxy due to illness or absence or if the position of Chief Executive Officer of
Opco shall be vacant, to the Chief Financial Officer of Opco, each such person
to have the power to act independently, a proxy to vote at any annual or special
meeting of Company Securityholders, or to take any action by written consent in
lieu of such meeting with respect to, or to otherwise take action in respect of,
all of the Company Securities owned or held of record by such holder in
connection with the matters set forth in Section 4.1 hereof in accordance with
the provisions of Section 4.1 hereof. Each of the proxies granted hereby is
irrevocable and is coupled with an interest.

 

(b)                                 In order to effectuate the provisions of
Section 4.2 hereof, each holder of Company Securities, and the Company, as a
holder of Holdings Securities, hereby grant to the Majority Preferred
Stockholders exercising their rights pursuant to Section 4.2, a proxy to vote at
any annual or special meeting of Company Securityholders or, in the case of the
proxy from the Company, any annual or special meeting of Holdings, and to take
any action by written consent in lieu of such meeting with respect to, or to
otherwise take action in respect of, all of the Company Securities and all of
the Holdings Securities, if applicable, owned or held of record by such holder
in connection with the matters set forth

 

8

--------------------------------------------------------------------------------


 

in Section 4.2 hereof in accordance with the provisions of Section 4.2 hereof. 
Each of the proxies granted hereby is irrevocable and is coupled with an
interest.

 

(c)                                  To effectuate the provisions of this
Article II, the secretary of each of the Company and each of the aforementioned
Subsidiaries of the Company, or if there be no secretary such other officer or
employee of the Company or such Subsidiaries as the board of directors (or
similar governing body) of the Company or such Subsidiaries may appoint to
fulfill the duties of the secretary, shall not record any vote or consent or
other action contrary to the terms of this Article II.

 

2.3                               Matters Requiring Supermajority Vote.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement or the LLC Agreement, without the prior written
consent of the Majority Executives, no action shall be taken or resolution be
passed by the Company, any of its Subsidiaries, the Board or the board of
directors (or similar governing body) of any Subsidiary with respect to the
following matters:

 

(i)                                     a material change in the nature of the
Company’s business; provided, however, the following actions and events shall
not be deemed a material change in the nature of the Company’s business: 
(i) changes in the size, geographic scope or markets in which the business is
conducted or the relative mix of the Company’s business lines, whether as the
result of any acquisition, divestiture, combination, organic growth or
otherwise, (ii) discontinuation of ancillary businesses not necessary to the
provision of radiation therapy services and changes in the method of conducting
such ancillary businesses, (iii) discontinuation and/or divestiture of service
line or industry segment outside of the Core Business or reduction and/or
divestiture of the Core Business in response to financial conditions,
(iv) changes in response to local, state or federal government activity, whether
in the form of legislative or regulatory action or published guidance or (v) the
consummation of a Qualified IPO, Qualified Merger, Sale of the Company or
Company Sale;

 

(ii)                                  any transaction with Vestar or its
Affiliates, other than (i) any transactions involving an aggregate amount not to
exceed $300,000 in any particular fiscal year (excluding any fee payable to
Vestar Capital Partners pursuant to the Management Agreement), (ii) any issuance
of New Units to Vestar and/or its Affiliates so long as the Employees are
granted Participation Rights with respect to such issuance in accordance with
Article VIII hereof, (iii) any transaction between the Company and Vestar in its
capacity as a holder of Securities of the Company, (iv) any transaction that
does not disproportionately affect Vestar as compared to other holders of the
same class of Units or (v) any transaction contemplated by the Transaction
Documents;

 

(iii)                               alter, amend or change any of the rights,
preferences or characteristics of any Vestar Preferred Units having the effect
of rendering the Vestar Preferred Units superior to the Employee Preferred
Units;

 

9

--------------------------------------------------------------------------------


 

(iv)                              make any distributions on the Vestar Preferred
Units that are disproportionate to the distributions or dividends paid on the
Employee Preferred Units; or

 

(v)                                 effect any redemption or repurchase of the
Vestar Preferred Units that is disproportionate to the redemption or repurchase
of the Employee Preferred Units.

 

(b)                                 Sections 2.3(a)(i) and 2.3(a)(ii) shall
terminate immediately upon the earlier to occur of (x) the consummation of a
Public Offering and (y) the time upon which the aggregate amount of Class A
Units held by the Employees represent no more than 5% of the outstanding Class A
Units. Section 2.3(a) shall terminate upon any Default Event.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement or the LLC Agreement without the prior written
consent of the Vestar Majority Holders, until the earlier to occur of (x) a
Default Event and (y) the date on which Vestar no longer holds any Units,
(i) the Company shall not, to the extent referred to below, (ii) Holdings shall
not, and (iii) neither the Company nor Holdings shall permit any Subsidiary of
Holdings to take or commit to take any of the following actions (including by
means of merger, consolidation, reorganization, recapitalization or otherwise)
(with capitalized terms used in this Section 2.3(c) without definition having
the meanings set forth in the Certificate of Designations):

 

(1)                                 altering or changing the powers, rights or
preferences of the Preferred Units or Class A Units; increasing or decreasing
the number of authorized units of the Preferred Units or Class A Units;
reclassifying any Units that rank junior to the Preferred Units or Class A Units
with respect to distribution rights and rights upon liquidation, winding up or
dissolution into units that rank equally or senior to the Preferred Units or
Class A Units with respect to distribution rights and rights upon liquidation,
winding up or dissolution (“Senior Units”);  authorizing, creating or issuing
any class or series of Senior Units, or any securities directly or indirectly
convertible into or exchangeable for any Senior Units; or amending or repealing
any provision of, or adding any provision to, the LLC Agreement in a manner that
could reasonably be expected to affect adversely the powers, rights or
preferences of the Preferred Units or Class A Units; or

 

(2)                                 Holdings or any of its Subsidiaries entering
into any other line of business other than businesses substantially similar or
related to Holdings’ and its Subsidiaries’ existing businesses on the date
hereof; or

 

(3)                                 any action resulting or reasonably likely to
result in the Company, ceasing to be duly organized, validly existing and in
good standing under the applicable laws of its jurisdiction of incorporation,
including, without limitation, any voluntary initiation of any liquidation,
dissolution or winding up of the Company, or commencement of a proceeding for
bankruptcy, insolvency, receivership or similar action with respect to any of
the foregoing; or

 

(4)                                 entering into any Related Party Transaction
or amending any agreement related to any Related Party Transaction or waiving
any of Holdings’ or any of its Subsidiaries’ rights

 

10

--------------------------------------------------------------------------------


 

under any such agreement (provided that this clause (4), for the avoidance of
doubt, shall not apply to any transaction with a holder of Convertible Preferred
Stock that is contemplated by or is ancillary to an exercise of rights pursuant
to the Certificate of Designations, the Subscription Agreement or this
Agreement); or

 

(5)                                 any issuance of equity securities or
entering into any agreement (or granting of any right capable of becoming an
agreement) to issue any equity interests in Holdings or any of its Subsidiaries
(including, without limitation, the issuance of warrants, options or similar
rights or instruments convertible into or exchangeable for such equity
interests) other than pursuant to rights or agreements existing as of the date
hereof disclosed pursuant to the Subscription Agreement; or

 

(6)                                 prior to (i) a Qualified IPO, (ii) a
Qualified Merger or (iii) the refinancing of the existing Indebtedness of
Holdings and any and its Subsidiaries in form and substance satisfactory to the
Majority Preferred Stockholders, (a) any acquisition by the Company, Holdings or
any of their respective Subsidiaries, of equity interests in another Person,
(b) any acquisition by the Company, Holdings or any of their respective
Subsidiaries of assets constituting all or substantially all of the business (or
a line of business or business unit) of any Person (any transaction described in
clause (a) or this clause (b) of this Section 2.3(c)(6), whether by merger,
amalgamation, other business combination or otherwise, an “Acquisition”) or
(c) participation by the Company, Holdings or any of their respective
Subsidiaries in any joint venture or strategic alliance, if, in each case, after
giving effect to such transaction, the aggregate of all amounts invested and all
Indebtedness incurred by the Company and its Subsidiaries in connection with
such transactions (less amounts funded by amounts drawn under existing debt
facilities in accordance with the limitations set forth herein) is greater than
$2,000,000; or

 

(7)                                 any Acquisition (x) with an aggregate value
greater than $150,000,000, or (y) that would, or could through circumstances
outside CPPIB’s control, result in CPPIB not being in compliance with the 30%
Rule; or

 

(8)                                 any incurrence of Indebtedness or liens with
respect thereto by Holdings or any of its Subsidiaries (including in connection
with any refinancing) to the extent that, immediately after giving effect to
such incurrence, the ratio of the Consolidated Total Debt to Consolidated EBITDA
for the most recently ended four fiscal quarters for which internal financial
statements are available immediately preceding the date on which such additional
Indebtedness is incurred would not be less than a ratio of 6.5-to-1 on a pro
forma basis after giving effect to such incurrence and the use of the proceeds
therefrom; or

 

(9)                                 any Public Offering of securities of the
Company, Holdings or any of their Subsidiaries, other than a Qualified IPO or
any other initial Public Offering undertaken in connection with the exercise by
the Majority Holders of their rights pursuant to Section 5.1; or..

 

(10)                          any Sale of the Company, provided this consent
right shall expire as of the third anniversary of the date of this Agreement.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement or the LLC Agreement for so long as any shares of
Convertible Preferred Stock remain outstanding, (i) the Company shall not, to
the extent referred to below, (ii) Holdings shall not, and (iii) neither the
Company nor Holdings shall permit any Subsidiary of Holdings to take or commit
to take any of the following actions (including by means of merger,
consolidation, reorganization, recapitalization or otherwise) without the prior
written consent of the Majority Preferred Stockholders (with capitalized terms
used in this Section 2.3(d) without definition having the meanings set forth in
the Certificate of Designations):

 

(1)                                 altering or changing the powers, rights or
preferences of the Convertible Preferred Stock; increasing or decreasing the
number of authorized shares or the par value of the Convertible Preferred Stock;
reclassifying any Junior Stock or Parity Stock into Senior Stock; authorizing,
creating or issuing any class or series of Senior Stock or Parity Stock, or any
securities directly or indirectly convertible into or exchangeable for any
Senior Stock; or amending or repealing any provision of, or adding any provision
to, Holdings’ certificate of incorporation or by-laws in a manner that could
reasonably be expected to affect adversely the powers, rights or preferences of
the Convertible Preferred Stock; or

 

(2)                                 Holdings or any of its Subsidiaries entering
into any other line of business other than businesses substantially similar or
related to Holdings’ and its Subsidiaries’ existing businesses on the date
hereof; or

 

(3)                                 any action resulting or reasonably likely to
result in the Company, Holdings or any of its Subsidiaries ceasing to be duly
organized, validly existing and in good standing under the applicable laws of
its jurisdiction of incorporation, including, without limitation, any voluntary
initiation of any liquidation, dissolution or winding up of Holdings or any of
its Subsidiaries or commencement of a proceeding for bankruptcy, insolvency,
receivership or similar action with respect to any of the foregoing; or

 

(4)                                 entering into any Related Party Transaction
or amending or renewing any agreement related to any Related Party Transaction
or waiving any of Holdings’ or any of its Subsidiaries’ rights under any such
agreement; or

 

(5)                                 any issuance of equity securities or
entering into any agreement (or granting of any right capable of becoming an
agreement) to issue any equity interests in Holdings or any of its Subsidiaries
(including, without limitation, the issuance of warrants, options or similar
rights or instruments convertible into or exchangeable for such equity
interests), other than pursuant to rights or agreements existing as of the date
hereof disclosed pursuant to the Subscription Agreement; or

 

(6)                                 any declaration or payment of any cash
dividend or cash distribution to any holder of equity securities of Holdings or
any of its Subsidiaries (other than any declaration or payment of any cash
dividend or cash distribution to Holdings by any of its wholly owned
Subsidiaries); or

 

12

--------------------------------------------------------------------------------


 

(7)                                 prior to (i) a Qualified IPO, (ii) a
Qualified Merger or (iii) the refinancing of the existing Indebtedness of
Holdings and any and its Subsidiaries in form and substance satisfactory to the
Majority Preferred Stockholders (it being understood for the avoidance of doubt
that the use of proceeds contemplated by the Subscription Agreement shall not
constitute such a required refinancing), (a) any acquisition by the Company,
Holdings or any of their respective Subsidiaries, of equity interests in another
Person, (b) any acquisition by the Company, Holdings or any of their respective
Subsidiaries of assets constituting all or substantially all of the business (or
a line of business or business unit) of any Person (any transaction described in
clause (a) or this clause (b) of this Section 2.3(d)(7), whether by merger,
amalgamation, other business combination or otherwise, an “Acquisition”) or
(c) participation by the Company, Holdings or any of their respective
Subsidiaries in any joint venture or strategic alliance, if, in each case, after
giving effect to such transaction, the aggregate of all amounts invested and all
Indebtedness incurred by the Company and its Subsidiaries in connection with
such transactions (less amounts funded by amounts drawn under existing debt
facilities in accordance with the limitations set forth herein) is greater than
$2,000,000; or

 

(8)                                 any Acquisition (x) with an aggregate value
greater than $150,000,000, or (y) that would, or could through circumstances
outside CPPIB’s control, result in CPPIB not being in compliance with the 30%
Rule; or

 

(9)                                 any sale, transfer, license or pledge of
assets by the Company, Holdings or any of their respective Subsidiaries having a
fair market value equal to or greater than $2,000,000 in any single transaction
or series of related transactions or $10,000,000 in aggregate, in each case
other than (i) in the ordinary course of business, (ii) in connection with a
Change of Control, (iii) pledges required by creditors in connection with the
incurrence of Indebtedness otherwise permitted hereunder or (iv) any sale,
transfer, license or pledge from the Company’s Subsidiaries to Holdings or any
of its other direct or indirect wholly owned Subsidiaries; or

 

(10)                          any sale, transfer, license or pledge of any
Holdings Securities by the Company, other than in connection with a Change of
Control or a Qualified IPO; or

 

(11)                          any incurrence or refinancing of Indebtedness or
incurrence of liens with respect thereto by Holdings or any of its Subsidiaries
to the extent that, immediately after giving effect to such incurrence, the
ratio of the Consolidated Total Debt to Consolidated EBITDA for the most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred would not be less than a ratio of 6.5-to-1 on a pro forma basis
after giving effect to such incurrence and the use of the proceeds therefrom; or

 

(12)                          any amendments, extensions or waivers to the terms
of Subordinated Notes or other amendments, extensions or waivers to the terms of
other indebtedness that would reasonably be expected to be material to the
rights associated with the Convertible Preferred Stock; or

 

13

--------------------------------------------------------------------------------


 

(13)                          the conduct of any business or incurrence of any
material liability or material obligation by the Company or Holdings (other than
any liability or obligation resulting solely from the corporate existence of the
Holdings, its status of guarantor of indebtedness of its subsidiaries or
otherwise supporting its subsidiaries obligations to creditors, in connection
with filings with the Securities and Exchange Commission or as otherwise
permitted hereunder); or

 

(14)                          removal and appointment of the Chief Executive
Officer and the Chief Financial Officer of any of the Company, Holdings and
Opco;

 

(15)                          setting or any material change in the compensation
for any officer or other key employee of the Company, Holdings or Opco, or
entering into or amending any employment or severance agreement with any officer
or other key employee of the Company, Holdings or Opco;

 

(16)                          establishment of or amendment to any employee
benefit or welfare plan of the Company, Holdings or Opco or the establishment
of, or amendment to, any material terms of, any management incentive or equity
plan, or other similar plan or program, of the Company, Holdings or Opco;

 

(17)                          any Public Offering of securities of the Company,
Holdings or any of their Subsidiaries, other than a Qualified IPO; or

 

(18)                          adoption of the annual capital expenditure budget
(and individual budget for M&A acquisitions in such year) approved by the board
of managers of Holdings or board of directors of Opco (or, in each case, the
committee thereof with authority to approve such budget), any material changes
to such annual capital expenditure budgets (and individual budgets for
acquisitions in such year), and any deviations from any such capital expenditure
budget or individual budget by more than $5 million; or

 

(19)                          any action resulting in Opco ceasing to be a
direct, wholly owned subsidiary of Holdings other than in connection with a
Qualified IPO or Qualified Merger; or

 

(20)                          any capital contribution or other funding of the
New York Proton Center Project; or

 

(21)                          changing the size or composition of the board of
directors or board of managers of the Company, Holdings or any of its
Subsidiaries (except as expressly permitted by this Agreement).

 

2.4                               Termination.  The provisions of this
Article II shall terminate with respect to all entities other than the Company
immediately prior to the consummation of an initial Public Offering or Qualified
Merger.

 

14

--------------------------------------------------------------------------------


 

ARTICLE III
TRANSFERS OR EXCHANGES OF SECURITIES

 

3.1                               Restrictions on Transfer of Employee
Securities, TCW Securities and NYLIM Securities.  Prior to the earlier of (i) a
Sale of the Company and (ii) the consummation of a Public Offering, no holder of
Employee Securities, TCW Securities or NYLIM Securities may Transfer any
Employee Securities, TCW Securities or NYLIM Securities, as the case may be,
without the prior written consent of Vestar V (which may be withheld in its sole
discretion), except in an Exempt Employee Transfer, an Exempt TCW Transfer or an
NYLIM Exempt Transfer, as applicable or except in connection with a Company
Sale.

 

3.2                               Right of First Refusal.

 

(a)                                 If any holder of Employee Securities, TCW
Securities or NYLIM Securities (for purposes of this Section 3.2(a), a “Selling
Security Holder”) proposes to sell any or all of his Employee Securities, TCW
Securities or NYLIM Securities, as the case may be (other than an Exempt
Employee Transfer, an Exempt TCW Transfer or an Exempt NYLIM Transfer) to a
third party (a “Proposed Sale”) prior to (A) a Public Offering resulting in a
public market for the Securities and (B) a Sale of the Company or Company Sale
(it being understood, for the avoidance of doubt, that the transactions
described in clauses (A) and (B) shall not constitute a Proposed Sale), and
Vestar V has consented to such Proposed Sale (which consent may be withheld in
its sole discretion), such Selling Security Holder shall first notify the
Company in writing, which notice shall (i) state such Selling Security Holder’s
intention to sell Employee Securities, TCW Securities or NYLIM Securities, as
the case may be, to one or more persons, the amount of Employee Securities, TCW
Securities or NYLIM Securities to be sold, the purchase price therefor, the
identity of each prospective Transferee, if known, and the other material terms
of the Proposed Sale and (ii) contain an irrevocable offer to sell such Employee
Securities, TCW Securities or NYLIM Securities to the Company (in the manner set
forth below) at a purchase price equal to the price contained in, and on the
same terms and conditions of, the Proposed Sale (such notice, the “Proposed Sale
Notice”).

 

(b)                                 At any time within thirty (30) days after
the date of the receipt by the Company of the Proposed Sale Notice, the Company
shall have the right and option to purchase, or to arrange for a third party to
purchase, all of the Employee Securities, all of the TCW Securities or all of
the NYLIM Securities (as the case may be) covered by the Proposed Sale Notice at
the same price and on the same terms and conditions of the Proposed Sale (or, if
the Proposed Sale includes any consideration other than cash, then, at the sole
option of the Company, at the equivalent all cash price, determined in good
faith by the Board, as applicable), by delivering a certified bank check or
checks in the appropriate amount (or by wire transfer of immediately available
funds, if the Selling Security Holder provides to the Company wire transfer
instructions) (and any such non-cash consideration to be paid) to the Selling
Security Holder at the principal office of the Company against delivery of
certificates or other instruments representing the Employee Securities, TCW
Securities or NYLIM Securities so purchased, appropriately endorsed by the
Selling Security Holder.  If at the end of the 30-day period, the Company has
not elected to exercise its right to purchase all of the Employee Securities,
all of TCW Securities or all of the NYLIM Securities (as the case may be)
covered by the Proposed Sale Notice as described

 

15

--------------------------------------------------------------------------------


 

above or the Company has not tendered the purchase price for such securities in
the manner set forth above, Vestar shall have the right and option for fifteen
(15) days after the end of the aforementioned 30-day period to purchase all of
the Employee Securities, all of the TCW Securities or all of the NYLIM
Securities (as the case may be) covered by the Proposed Sale Notice at the same
price and on the same terms and conditions of the Proposed Sale (or, if the
Proposed Sale includes any consideration other than cash, then, at the sole
option of Vestar, at the equivalent all cash price, reasonably determined in
good faith by mutual agreement of the Selling Security Holder and Vestar
(provided that in the event the Selling Security Holder and Vestar are unable to
mutually agree on such cash price, then such determination shall be made in
accordance with Section 9.11 of this Agreement), by delivering a certified bank
check or checks in the appropriate amount (or by wire transfer of immediately
available funds, if the Selling Security Holder provides to Vestar wire transfer
instructions) (and any such non-cash consideration to be paid) to the Selling
Security Holder at the principal office of the Company against delivery of
certificates or other instruments representing the Employee Securities, TCW
Securities or NYLIM Securities so purchased, appropriately endorsed by the
Selling Security Holder.  If at the end of the 15-day period, neither the
Company nor Vestar has tendered the purchase price for such securities in the
manner set forth above, the Selling Security Holder may, during the succeeding
30-day period, sell not less than all of the Employee Securities, all of the TCW
Securities or all of the NYLIM Securities (as the case may be) covered by the
Proposed Sale to a third party on terms no less favorable to Selling Security
Holder than those contained in the Proposed Sale Notice.  Promptly after such
sale, the Selling Security Holder shall notify the Company of the consummation
thereof and shall furnish such evidence of the completion and time of completion
of such sale and of the terms thereof as may reasonably be requested by the
Company.  If, at the end of sixth (60) days following the expiration of the
30-day period during which the Company is entitled hereunder to purchase the
Employee Securities, TCW Securities or NYLIM Securities, the Selling Security
Holder has not completed the sale of such securities as aforesaid, all of the
restrictions on sale, transfer or assignment contained in this Agreement shall
again be in effect with respect to such Employee Securities, TCW Securities or
NYLIM Securities.  Any action by Vestar contemplated by this
Section 3.2(b) shall be deemed to have been taken by Vestar if such action is
taken by the Vestar Majority Holders.

 

3.3                               Restrictions on Transfers of Vestar
Securities.

 

(a)                                 Tag-Along Rights.  Subject to the next
paragraph, prior to making any Transfer of Vestar Securities (other than a
Transfer described in Section 3.3(b)) any holder of Vestar Securities proposing
to make such a Transfer (for purposes of this Section 3.3, a “Selling Vestar
Holder”) shall give at least fifteen (15) days’ prior written notice to each
holder of Employee Securities, TCW Securities and NYLIM Securities (for purposes
of this Section 3.3, each an “Other Holder”) and the Company, which notice (for
purposes of this Section 3.3, the “Sale Notice”) shall identify the type and
amount of Vestar Securities to be sold (for purposes of this Section 3.3, the
“Offered Securities”), describe the terms and conditions of such proposed
Transfer, and identify each prospective Transferee.  Any of the Other Holders
may, within fifteen (15) days of the receipt of the Sale Notice, give written
notice (each, a “Tag-Along Notice”) to the Selling Vestar Holder that such Other
Holder wishes to participate in such proposed Transfer upon the terms and
conditions set forth in the Sale Notice, which Tag-Along Notice shall specify
the Employee Securities, TCW Securities or NYLIM Securities, as the

 

16

--------------------------------------------------------------------------------


 

case may be, such Other Holder desires to include in such proposed Transfer;
provided, however, that (1) each Other Holder shall be required, as a condition
to being permitted to sell Employee Securities, TCW Securities and NYLIM
Securities pursuant to this Section 3.3(a) in connection with a Transfer of
Offered Securities, to elect to sell Employee Securities, TCW Securities and
NYLIM Securities of the same type and class (for purpose of this Section 3.3,
the Common Units shall be treated as a single class, provided that the proceeds
to be received by the holders thereof shall take into account any differences in
distribution rights with respect to the Class A Units, Class B Units, Class C
Units and other Units constituting Common Units pursuant to Section 4.1 of the
LLC Agreement) and in the same relative proportions (which proportions shall be
determined on a unit for unit or, as the case may be, share for share basis and
on the basis of aggregate liquidation value with respect to Preferred Units or
Preferred Stock) as the Securities which comprise the Offered Securities; (2) no
Employee Security that is subject to vesting shall be entitled to be sold
pursuant to this Section 3.3(a) unless such Employee Security has fully vested;
and (3) to exercise its tag-along rights hereunder, each Other Holder must agree
to make to the Transferee the same representations, warranties, covenants,
indemnities and agreements as the Selling Vestar Holder agrees to make in
connection with the Transfer of the Offered Securities (except that in the case
of representations and warranties pertaining specifically to, or covenants made
specifically by, the Selling Vestar Holder, the Other Holders shall make
comparable representations and warranties pertaining specifically to (and, as
applicable, covenants by) themselves), and must agree to bear his or its ratable
share (which may be joint and several but contribution shall be based on the
proceeds received in respect of Securities that are Transferred by each holder)
of all liabilities to the Transferees arising out of representations, warranties
and covenants (other than those representations, warranties and covenants that
pertain specifically to a given Securityholder, who shall bear all of the
liability related thereto), indemnities or other agreements made in connection
with the Transfer.  Each Securityholder will bear (x) its or his own costs of
any sale of Securities pursuant to this Section 3.3(a) and (y) its or his
pro-rata share (based upon the relative amount of Securities sold) of the costs
of any sale of Securities pursuant to this Section 3.3(a) (excluding all amounts
paid to any Securityholder or his or its Affiliates as a transaction fee,
broker’s fee, finder’s fee, advisory fee, success fee, or other similar fee or
charge related to the consummation of such sale) to the extent such costs are
incurred for the benefit of all Securityholders and are not otherwise paid by
the Transferee.

 

If none of the Other Holders gives the Selling Vestar Holder a timely Tag-Along
Notice with respect to the Transfer proposed in the Sale Notice, then
(notwithstanding the first sentence of this Section 3.3(a)) the Selling Vestar
Holder may Transfer such Offered Securities on the terms and conditions set
forth, and to or among any of the Transferees identified (or Affiliates of
Transferees identified), in the Sale Notice at any time within one hundred
twenty (120) days after expiration of the fifteen (15) day period for giving
Tag-Along Notices with respect to such Transfer.  Any such Offered Securities
not Transferred by the Selling Vestar Holder during such 120-day period will
again be subject to the provisions of this Section 3.3(a) upon subsequent
Transfer.  If one or more Other Holders give the Selling Vestar Holder a timely
Tag-Along Notice, then the Selling Vestar Holder shall use all reasonable
efforts to obtain the agreement of the prospective Transferee(s) to the
participation of the Other Holders in any contemplated Transfer, on the same
terms and conditions as are applicable to the Offered Securities, and no Selling
Vestar Holder shall transfer any of its units or shares, as the case may be, to
any prospective Transferee if such prospective Transferee(s) declines to allow
the participation of the

 

17

--------------------------------------------------------------------------------


 

Other Holders, unless Vestar agrees to purchase the Units that such Other
Holders are entitled to sell and have elected to sell in connection with such
Transfer.  If the prospective Transferee(s) is unwilling or unable to acquire
all of the Offered Securities and all of the Employee Securities, TCW Securities
and NYLIM Securities specified in a timely Tag-Along Notice upon such terms,
then the Selling Vestar Holder may elect either to cancel such proposed Transfer
or to allocate the maximum number of each class of Securities that the
prospective Transferees are willing to purchase (the “Allocable Shares”) among
the Selling Vestar Holder and the Other Holders giving timely Tag-Along Notices
as follows (it being understood that the prospective Transferees shall be
required to purchase Securities of the same class on the same terms and
conditions taking into account the provisions of clause (1) of the first
paragraph of this Section 3.3(a), and to consummate such Transfer on those terms
and conditions):

 

(i)                                     each participating Securityholder
(including the Selling Vestar Holder) shall be entitled to sell a number of
Units or shares of each class of Securities (taking into account the provisions
of clause (1) of the first paragraph of this Section 3.3(a)) (not to exceed, for
any Other Holder, the number of Units or shares of such class of Securities
identified in such Other Holder’s Tag-Along Notice) equal to the product of
(A) the number of Allocable Shares of such class of Securities and (B) a
fraction, the numerator of which is such Securityholder’s Ownership Percentage
of such class of Securities and the denominator of which is the aggregate
Ownership Percentage for all participating Securityholders of such class of
Securities; provided, however, that if a Securityholder was unable to sell
Securities in one or more prior Transfers effected pursuant to this
Section 3.3(a) because of clause (2) of the first paragraph of this
Section 3.3(a) and, as a result, the aggregate percentage of Securities sold by
such Securityholder in Transfers effected pursuant to this Section 3.3(a) is
less than the aggregate percentage of Securities sold by Vestar in such
Transfers, then additional Allocable Shares shall be allocated to such
Securityholder (not to exceed the number of Securities identified in such
Securityholder’s Tag-Along Notice) in priority over other Securityholders until,
after giving effect to the Transfer proposed to be effected, the aggregate
percentage of Securities sold by Vestar and such Securityholder are equal;

 

(ii)                                  if after allocating the Allocable Shares
of any class of Securities to such Securityholders in accordance with clause
(i) above, there are any Allocable Shares of such class that remain unallocated,
then they shall be allocated (in one or more successive allocations on the basis
of the allocation method specified in clause (i) above, among the Selling Vestar
Holder and each such Other Holder that has elected in its Tag-Along Notice to
sell a greater number of shares of such class of Securities than previously has
been allocated to it pursuant to clause (i) and this clause (ii) (all of whom
(but no others) shall, for purposes of clause (i) above, be deemed to be the
participating Securityholders) until all such Allocable Shares have been
allocated in accordance with this clause (ii).

 

(b)                                 Excluded Transfers.  The rights and
restrictions contained in Section 3.3(a) shall not apply with respect to any of
the following Transfers of Securities:

 

(i)                                     any Transfer of Vestar Securities in a
Public Sale;

 

18

--------------------------------------------------------------------------------


 

(ii)                                  any Transfer of Vestar Securities to and
among (A) the members or partners of Vestar and the members, partners,
securityholders and employees of such partners, (B) wholly owned subsidiaries of
Vestar or any Person controlled by or under the common control with Vestar and
its affiliated funds (but excluding any portfolio company of Vestar or its
affiliated funds) or (C) any Person controlled by any Person described above
(subject to compliance with Sections 3.4 and3.5 hereof);

 

(iii)                               any Transfer of Vestar Securities in
accordance with Section 4.1;

 

(iv)                              any Transfer of Vestar Securities pursuant to
Section 4.2;

 

(v)                                 any Transfer of Vestar Securities incidental
to the exercise, conversion or exchange of such securities in accordance with
their terms or any reclassification or combination of shares (including any
reverse stock split);

 

(vi)                              any Transfer of Vestar Securities to employees
or directors of, or consultants to, any of the Company and its Subsidiaries;

 

(vii)                           any Transfer constituting an Exempt Individual
Transfer;

 

(viii)                        any Transfer of Vestar Securities within 30 days
after the date of the Original Agreement to any Person whom Vestar V determines
will be an equity co-investor with Vestar in the Company (any such equity
co-investor, a “Selldown Investor” and all such Securities being referred to as
“Selldown Securities”), provided that Vestar V shall continue to hold at least a
majority of Class A Units of the Company after giving effect to such Transfer
unless Dr. Dosoretz agrees otherwise; and

 

(ix)                              any direct or indirect Transfer of Vestar
Securities by Vestar/RTI to certain lenders (and/or their Affiliates) who are
providing mezzanine financing to Opco and its Subsidiaries and/or Affiliates in
connection with any sale or transfer of Vestar V’s investment in Vestar/ Opco,
in whole or in part, to such lenders (and/or their Affiliates).

 

(c)                                  Excluded Securities.  No Securities that
have been transferred by the Selling Vestar Holder or an Other Holder in a
Transfer pursuant to the provisions of Section 3.3(a) (“Excluded Securities”)
shall be subject again to the restrictions set forth in Section 3.3(a), nor
shall any Securityholder holding Excluded Securities be entitled to exercise any
rights as an Other Holder under Section 3.3(a) with respect to such Excluded
Securities, and no Excluded Securities held by a Selling Vestar Holder or any
Other Holder shall be counted in determining the respective participation rights
of such Holders in a Transfer subject to Section 3.3(a).

 

(d)                                 The provisions of this Section 3.3 shall
terminate immediately prior to the consummation of the initial Public Offering.

 

19

--------------------------------------------------------------------------------


 

3.4                               Securities Act Compliance.  No Securities may
be transferred by a Securityholder (other than pursuant to an effective
registration statement under the Securities Act) unless such Securityholder
first delivers to the Company an opinion of counsel, which opinion and counsel
shall be reasonably satisfactory to the Company, to the effect that such
Transfer is not required to be registered under the Securities Act.

 

3.5                               Certain Transferees Bound by Agreement. 
Subject to compliance with the other provisions of this Article III and the LLC
Agreement, any Company Securityholder may Transfer any Company Securities held
by such Company Securityholder in accordance with applicable law; provided,
however, that if the Transfer is not made pursuant to a Public Sale or a
transaction the consummation of which will cause the termination of this
Agreement pursuant to Article IV, then the Transferor of such Company Security
shall first deliver to the Company a written agreement of the proposed
Transferee (excluding a Transferee that is a Limited Partner) to become a
Company Securityholder and to be bound by the terms of this Agreement (unless
such proposed Transferee is already a Company Securityholder).  All Employee
Securities, TCW Securities and NYLIM Securities will continue to be Employee
Securities, TCW Securities and NYLIM Securities, respectively, in the hands of
any Transferee (other than the Company, Vestar, any Transferee in a Public Sale
or any Transferee in a Transfer pursuant to clause (e) of an Exempt TCW Transfer
or an Exempt NYLIM Transfer); provided that any Employee Securities, TCW
Securities or NYLIM Securities Transferred pursuant to an exercise of tag-along
rights as an Other Holder under Section 3.3(a) shall not be subject to the
provisions of Section 3.1 in the hands of the Transferee or any subsequent
Transferee; provided, further, any TCW Securities or NYLIM Securities
transferred pursuant to clause (e) of an Exempt TCW Transfer or an Exempt NYLIM
Transfer, as applicable, shall be treated similar to the TCW Securities or NYLIM
Securities in the hands of the Transferee.  All Vestar Securities will continue
to be Vestar Securities in the hands of any Transferee (other than the Company,
the Employees or a Transferee in a Public Sale).

 

3.6                               Transfers in Violation of Agreement.  Any
Transfer or attempted Transfer of any Securities in violation of any provision
of this Agreement shall be void, and the Company or Holdings, as applicable,
shall not record such Transfer on its books or treat any purported transferee of
such Securities as the owner of such Securities for any purpose.

 

3.7                               Exchange of Securities.  Upon the issuance by
Holdings or any of its Subsidiaries of shares of Common Stock or other
securities of Holdings or any of its Subsidiaries or the grant of rights to
acquire shares of Common Stock or such other securities or the payment by
Holdings or any of its Subsidiaries of the cash value thereof to any Company
Securityholder in exchange for, or otherwise in satisfaction of, or as a
replacement of, Company Securities then held or recently forfeited by such
Company Securityholder (whether pursuant to Section 7.6 of the LLC Agreement or
otherwise), an equivalent number of shares of Common Stock held by the Company
(or a number of shares having an equivalent value, in the case of a cash
payment) shall be cancelled and retired (or, if elected by the Majority
Preferred Stockholders, repurchased by Holdings at par value).  The parties
hereto shall vote all Company Securities or Holdings Securities, as applicable,
over which each such party the power to vote or direct the voting, and will take
all other necessary or desirable action within such Person’s control, and the
Company and Holdings will take all necessary and desirable actions within their

 

20

--------------------------------------------------------------------------------


 

respective control, to effect the foregoing. For the avoidance of doubt, no
exchange or satisfaction of securities described in this Section 3.7 shall occur
(whether pursuant to Section 7.6 of the LLC Agreement or otherwise) from and
after any time when the Company no longer holds any remaining shares of Common
Stock.

 

ARTICLE IV
TAKE-ALONG RIGHTS; DISTRIBUTION OF PROCEEDS

 

4.1                               Take-Along Rights.

 

(a)                                 If Vestar elects to consummate, or to cause
the Company to consummate, a transaction constituting a Sale of the Company,
Vestar shall notify the Company and the other Company Securityholders (and CPPIB
if it is a Securityholder at such time)  in writing of that election, the other
Company Securityholders will consent to and raise no objections to the proposed
transaction, and the Company Securityholders and the Company will take all other
actions reasonably necessary or desirable to cause the consummation of such Sale
of the Company on the terms proposed by Vestar.  Without limiting the foregoing,
(i) if the proposed Sale of the Company is structured as a sale of assets or a
merger or consolidation, or otherwise requires equityholder approval pursuant to
the LLC Agreement, the Company Securityholders and the Company will vote or
cause to be voted all Securities that they hold or with respect to which such
Company Securityholder has the power to direct the voting and which are entitled
to vote on such transaction in favor of such transaction and will waive any
appraisal rights which they may have in connection therewith and (ii) if the
proposed Sale of the Company is structured as or involves a sale or redemption
of Company Securities, the Company Securityholders will agree to sell their
pro-rata share of the Company Securities being sold in such Sale of the Company
on the terms and conditions approved by Vestar, and the Company Securityholders
will execute any merger, asset purchase, security purchase, recapitalization or
other sale agreement approved by Vestar in connection with such Sale of the
Company. Notwithstanding anything to the contrary in this Section 4.1, Vestar’s
rights to cause a Sale of the Company pursuant to this Section 4.1 shall
terminate upon any Default Event.

 

(b)                                 The obligations of the Company
Securityholders with respect to the Sale of the Company are subject to the
satisfaction of the following conditions:

 

(i)                                     upon the consummation of the Sale of the
Company, all of the holders of a particular class or series of Company
Securities (if any consideration is to be received by such holders) shall
receive the same form and amount of consideration per share, unit or amount of
Company Securities (for purpose of this Section 4.1, the Common Units shall be
treated as a single class, provided that the proceeds to be received by the
holders thereof shall take into account any differences in distribution rights
with respect to the Class A Units, Class B Units, Class C Units and other Units
constituting Common Units pursuant to Article IV of the LLC Agreement), or if
any holders of a particular class or series of Company Securities are given an
option as to the form and amount of consideration to be received, all holders of
such class or series will be given the same option;

 

21

--------------------------------------------------------------------------------


 

(ii)                                  if consideration is to be received by
holders of Company Securities, all holders of rights (without regard to time
vesting, but giving effect to performance vesting that is contingent upon the
return realized in connection with such sale) to acquire a particular class or
series of Company Securities will be given an opportunity to either (A) exercise
such rights prior to the consummation of the Sale of the Company and participate
in such sale as holders of such Company Securities or (B) upon the consummation
of the Sale of the Company, receive in exchange for such rights consideration
equal to the amount determined by multiplying (1) the same amount of
consideration per share, unit or amount of Company Securities received by the
holders of such type and class of Company Securities in connection with the Sale
of the Company less the exercise price (or limitation on distribution rights, if
any) per share, unit or amount of such rights to acquire such Company Securities
by (2) the number of shares, units or aggregate amount of Securities represented
by such rights;

 

(iii)                               if consideration is to be received by
holders of Company Securities, the holders of Preferred Units or, as the case
may be, Preferred Stock, shall receive consideration in respect of all of the
issued and outstanding shares of Preferred Units or, as the case may be,
Preferred Stock equal to the amount of consideration that such holders would
have received if the aggregate consideration for such Sale of the Company had
been distributed by the Company in complete liquidation pursuant to the rights
and preferences set forth in the LLC Agreement as in effect immediately prior to
such Sale of the Company;

 

(iv)                              each Company Securityholder shall pay its pro
rata share (determined in proportion to net proceeds received by such Company
Securityholder in connection with such Sale of the Company) of the expenses
incurred in connection with the Sale of the Company; and

 

(v)                                 liability for each Company Securityholder
shall be several and not joint with any other Person and shall be limited to
such Company Securityholder’s pro rata share (determined in proportion to net
proceeds received by such Company Securityholder in connection with such Sale of
the Company) of a negotiated aggregate indemnification amount or other
obligation (including, without limitation any amount to be held in escrow in
connection with such Sale of the Company) that applies pro rata to all Company
Securityholders but that in no event exceeds the amount of net proceeds actually
paid to such Company Securityholder in connection with such Sale of the Company.

 

(c)                                  Each Company Securityholder will bear its
or his pro-rata share (based upon the relative amount of Securities sold) of the
reasonable and customary costs of any sale of Company Securities pursuant to a
Sale of the Company to the extent such costs are incurred for the benefit of all
Company Securityholders and are not otherwise paid by the Company or the
acquiring party (it being understood that the reasonable and documented legal
fees of one counsel for the holders of Employee Securities up to a cap as
determined by the Company’s management committee prior to the Sale of the
Company shall be deemed costs for the benefit of all Company Securityholders). 
Costs incurred by or on behalf of a Company Securityholder for its or his sole
benefit will not be considered costs of the transaction hereunder.

 

22

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding any provision in this
Agreement to the contrary, Vestar Capital Partners shall be entitled to be paid
fees for investment banking services or other related services provided by it,
including, without limitation, in connection with a Sale of the Company, as set
forth in the Management Agreement.

 

(e)                                  In the event of a sale or exchange by the
Company Securityholders of all or substantially all of the Company Securities
held by the Company Securityholders (whether by sale, merger, recapitalization,
reorganization, consolidation, combination or otherwise), each Company
Securityholder shall receive in exchange for the Company Securities held by such
Company Securityholder the same portion of the aggregate consideration from such
sale or exchange that such Company Securityholder would have received if such
aggregate consideration had been distributed by the Company in complete
liquidation pursuant to the rights and preferences set forth in the LLC
Agreement as in effect immediately prior to such sale or exchange.  Each Company
Securityholder shall take all necessary or desirable actions in connection with
the distribution of the aggregate consideration from such sale or exchange as
requested by the Company.

 

(f)                                   Any action by Vestar contemplated by this
Article IV shall be deemed to have been taken by Vestar if such action is taken
by the Vestar Majority Holders.

 

(g)                                  For the avoidance of doubt, nothing in this
Article IV shall require CPPIB, unless it is also a Company Securityholder, and
then only in its capacity as a Company Securityholder, to take any action or
otherwise cooperate with the Company, Vestar or any other Company Securityholder
in connection with a Sale of the Company.

 

4.2                               Company Sale.  If the Majority Convertible
Preferred Stockholders elect to exercise their rights to require a Company Sale
pursuant to the Certificate of Designations, the Securityholders shall consent
to and raise no objections to the proposed Company Sale, and the
Securityholders, the Company and Holdings shall take all other actions necessary
or desirable to cause the consummation of such Company Sale, provided that
(i) the consideration payable in such transaction (whether structured as a sale
at the level of the Company or Holdings), after payment of fees and expenses
(allocated in accordance with Section 4.1(c), shall reflect the relative equity
value of the Holdings Securities (taking into account, for the avoidance of
doubt, the “Stated Value,” as defined in the Certificate of Designations) and
(ii) with respect to any amount payable based upon the allocation in clause (i),
the economic distribution among Company Securityholders described in Section 4.1
and this Agreement shall control in distributing proceeds to the Company
Securityholders.  Without limiting the foregoing, but subject to the proviso in
the immediately preceding sentence, (i) if the proposed Company Sale is
structured as a sale of assets or a merger or consolidation, or otherwise
requires equityholder approval pursuant to the LLC Agreement or the
organizational documents of Holdings, the Company Securityholders, the Company
and if applicable, Holdings Securityholders, shall vote or cause to be voted all
Securities that they hold or with respect to which such Securityholder has the
power to direct the voting and which are entitled to vote on such transaction in
favor of such transaction and will waive any appraisal rights which they may
have in connection therewith and (ii) if the proposed Company Sale is structured
as or involves a sale or redemption of Company Securities or Holdings
Securities, the Company Securityholders or Holdings Securityholders shall sell
their pro-rata share of the Company

 

23

--------------------------------------------------------------------------------


 

Securities or Holdings Securities, as applicable, being sold in such Company
Sale on the terms and conditions approved by the Majority Preferred
Stockholders, and the applicable Securityholders shall (subject to the
limitation in clause (v) of Section 4.1(b)) execute any merger, asset purchase,
security purchase, recapitalization or other sale agreement approved by the
Majority Preferred Stockholders in connection with such Company Sale.

 

4.3                               Distribution of Proceeds from Sale of
Company.  Notwithstanding anything to the contrary in this Agreement, in case of
a Sale of the Company or any Company Sale that occurs at the level of the
Company rather than at the level of Holdings, the Convertible Preferred Stock
shall have a senior right of priority on the proceeds from any such transaction
relative to holders of Company Securities and the Company and the Company
Securityholders, as applicable, agree that they shall subordinate their claims
to such proceeds (and shall remit same to Holdings for distribution to holders
of Convertible Preferred Stock) until the Stated Value (as defined in the
Certificate of Designations) in respect of the Convertible Preferred Stock as of
such time is satisfied.

 

4.4                               30% Rule Compliance

 

(a)                                 Notwithstanding any other provision of this
Agreement, no CPPIB Entity (each, an “Applicable Entity”) will be required or
permitted to make any investment in any Group Entity that would be reasonably
expected to cause any such Applicable Entity to be in breach of or to contravene
the 30% Rule (as supported by the written opinion of external legal counsel to
such Applicable Entity at its own cost).

 

(b)                                 The Group Entities and the Securityholders
(for purposes of this Section 4.4, excluding CPPIB) will co-operate with the
relevant Applicable Entities (to the extent commercially reasonable and provided
that one or more of the Applicable Entities agree to reimburse the
Securityholders for all reasonable out-of-pocket costs or expenses incurred by
them, if any, in respect of any such cooperation, excluding the cost of
acquiring any securities) to assist the Applicable Entities to comply with the
30% Rule in relation to their investment in any Group Entity. In furtherance of
the foregoing, prior to the completion of any Initial Public Offering, each
Securityholder agrees to take any action or step reasonably requested by any
Applicable Entity, including, without limitation, a change in the authorized
capital of a Group Entity, that is necessary to avoid any breach or potential
breach of the 30% Rule, or any amendment or replacement of that rule, including,
without limitation, any breach or potential breach arising in connection with
the potential exercise of any rights of first refusal or first offer, any
pre-emptive rights, any right or obligation to transfer or exchange securities
(including in connection with but prior to the completion of any Public Offering
(including a Qualified IPO)) or the issuance of equity securities in any merger
or other business combination (including a Qualified Merger), or any option,
warrant or other right or obligation to purchase or acquire securities
(including upon conversion of the Convertible Preferred Stock), in each case
existing or arising under this Agreement or otherwise in relation to any Group
Entity. Notwithstanding anything contained in this Section 4.4, no
Securityholder shall be required to take any action or step that has, or would
reasonably be likely to have, a material adverse effect on such Company
Securityholder’s, or that would reduce its ownership percentage in the Company.

 

24

--------------------------------------------------------------------------------


 

(c)                                  The Group Entities agree that they will
co-operate with any Applicable Entity (including, for greater certainty,
following the completion of an initial Public Offering by Holdings (including a
Qualified IPO)) and use reasonable efforts to provide such information or
certifications as may reasonably be required by the Applicable Entities in the
event the Applicable Entities make an application to the Ontario Securities
Commission for a discretionary order providing a prospectus exemption from
applicable Canadian securities laws to facilitate the resale of Registrable
Securities or any securities issued in any merger or other business combination
involving Holdings (including a Qualified Merger).

 

ARTICLE V
REGISTRATION RIGHTS; LIQUIDITY COOPERATION

 

5.1                               Demand Registrations.

 

(a)                                 Requests for Registration.  Subject to the
provisions of Section 2.3(d)(17) and this Article V, (i) subject to compliance
with Section 4.4, the holders of a majority of Vestar Securities that constitute
Registrable Securities shall have the right (the “Vestar Demand Right”),
(ii) from and after the third anniversary of the date of this Agreement, the
Majority Preferred Stockholders shall have the right (the “Preferred Demand
Right”), and (iii) subject to compliance with Section 4.4, the Executive Holders
holding a majority of such holders’ Employee Securities that constitute
Registrable Securities shall have the right (the “Employee Demand Right” and,
together with the Vestar Demand Right, and the Preferred Demand Right, the
“Demand Registration Rights”), in each case, to request registration under the
Securities Act of all or any portion of their Registrable Securities by Holdings
on Form S-1 or any similar long-form registration (“Long- Form Demand
Registration”) or on Form S-3 or any similar short-form registration
(“Short-Form Demand Registration”), if such registration is available to
Holdings, by delivering a written notice to the principal business office of
Holdings, which notice identifies the Requesting Holders and specifies the
number of Registrable Securities to be included in such registration (the
“Registration Request”).  Subject to the restrictions set forth in
Section 5.1(d), Holdings shall give prompt written notice of such Registration
Request (the “Registration Notice”) to all other holders of Registrable
Securities and will thereupon use its reasonable best efforts to effect the
registration (a “Demand Registration”) under the Securities Act on any form
available to Holdings of:

 

(i)                                     Registrable Securities that the
Requesting Holders shall have requested to be included in such offering pursuant
to exercise of their Demand Registration Rights;

 

(ii)                                  Securities that Holdings proposes to offer
and sell for its own account;

 

(iii)                               all other Registrable Securities of the same
type and class which Holdings has received a written request to register within
20 days after the Registration Notice is given pursuant to Section 5.2(a); and

 

(iv)                              any Securities proposed to be included in such
registration by holders of applicable registration rights granted other than
pursuant to this Agreement (“Other Registration Rights”), provided that Holdings
has complied with Section 5.1(f) hereof.

 

25

--------------------------------------------------------------------------------


 

Holders of Registrable Securities requesting Demand Registration pursuant to
this Section 5.1or Incidental Registration pursuant to Section 5.2 are referred
to as “Requesting Holders”.

 

(b)                                 Preservation of Demand Registration.  A
registration undertaken by Holdings at the request of the Requesting Holder will
not count as a Demand Registration:

 

(i)                                     if, pursuant to the Vestar Demand Right,
the Preferred Demand Right or the Employee Demand Right, the Requesting Holders
fail to register and sell at least 85% of the Registrable Securities requested
to be included in such registration by them; or

 

(ii)                                  if the Requesting Holders withdraw a
Registration Request (A) upon the determination of the Board to postpone the
filing or effectiveness of a Registration Statement pursuant to
Section 5.1(d) or (B) within ten days of receiving notice from the Company of
its intent to exercise its Priority Right in connection with such registration.

 

(c)                                  Priority on Demand Registration.  If the
sole or managing underwriter of a Demand Registration advises Holdings in
writing that in its opinion the number of Registrable Securities and other
securities requested to be included exceeds the maximum number of Registrable
Securities and other securities (the “Underwriter’s Maximum Number”) which can
be sold in such offering without adversely affecting the distribution of the
securities being offered, the price that will be paid in such offering or the
marketability thereof, then Holdings shall be required to include in such
registration only such number of securities as is equal to the Underwriter’s
Maximum Number (the “Demand Registration Cutback”) and Holdings and the holders
of Registrable Securities shall participate in such offering in the following
order of priority:

 

(i)                                     first, there shall be included in such
registration that number of Registrable Securities that the Requesting Holders
shall have requested to be included in such offering pursuant to either
Section 5.1(a) or Section 5.2(a), and that does not exceed the Underwriter’s
Maximum Number; provided, however, that holders who request registration
pursuant to Section 5.2(a) shall not be entitled to participate in any such
registration if (x) the sole or managing underwriter (or, in the case of an
offering that is not underwritten, an investment banker) shall determine in good
faith that the participation of holders of Employee Securities that constitute
Registrable Securities would adversely affect the marketability of the
Securities being sold in such registration and (y) if Dr. Dosoretz is then the
Chief Executive Officer of the Holdings, he shall have approved the exclusion of
such holders based upon the determination of the sole or managing underwriter
(or, in the case of an offering that is not underwritten, an investment banker),
which approval shall not be unreasonably withheld;

 

(ii)                                  second, Holdings shall be entitled to
include in such registration that number of Securities that it proposes to offer
and sell for its own account to the full extent of the remaining portion of the
Underwriter’s Maximum Number; and

 

(iii)                               third, the number of Securities that other
holders shall have requested to be included in such registration pursuant to
Other Registration Rights, to the full extent of the

 

26

--------------------------------------------------------------------------------


 

remaining portion of the Underwriter’s Maximum Number; provided, however, that
such other holders shall not be entitled to participate in any such registration
if the sole or managing underwriter (or, in the case of an offering that is not
underwritten, an investment banker) shall determine in good faith that the
participation of other holders would adversely affect the marketability of the
Securities being sold in such registration.

 

In the event that a Demand Registration Cutback results in less than all of the
Securities of a particular category (i.e., Registrable Securities of the
Requesting Holders pursuant to clause (i) above; Securities of Holdings pursuant
to clause (ii) above; and Securities of other holders pursuant to clause
(iii) above) that are requested to be included in such registration actually
being included in such registration, then the number of Securities of such
category that shall be included in such registration shall be allocated pro rata
among all of the holders of Securities of such category that requested
Securities to be included in such registration based on the relative number of
shares of securities owned by each such Person (assuming for this purpose the
conversion of the Convertible Preferred Stock pursuant to the Certificate of
Designations).

 

(d)                                 Restrictions on Demand Registrations. 
Neither the Vestar Demand Rights nor the Employee Demand Rights may be exercised
by the holders thereof during (i) a 90 day period following a Default Event or
(ii) any process associated with a Company Sale following a Default Event. 
Except as otherwise provided in this Section 5.1(d), Holdings shall be obligated
to effect (i) three Long-Form Demand Registrations and (ii) unlimited
Short-Form Demand Registrations to the extent Holdings is a registrant entitled
to file a registration statement on Form S-3 or any successor or similar
short-form registration statement, in each case pursuant to each of the Vestar
Demand Right and the Preferred Demand Right. Holdings shall not be obligated to
effect an Employee Demand Right until after the first anniversary of the date of
Holdings’ first Public Offering.  Thereafter, Holdings shall be obligated to
effect (x) one Long-Form Demand Registration and (y) one Short-Form Demand
Registration per year to the extent Holdings is a registrant entitled to file a
registration statement on Form S-3 or any successor or similar short-form
registration statement, in each case pursuant to an Employee Demand Right.  Any
Demand Registration following Holdings’ initial Public Offering requested must
be for a firmly underwritten public offering of Registrable Securities with an
expected value of at least $10 million to be managed by an underwriter or
underwriters of recognized national standing selected by the Requesting Holders
and reasonably acceptable to Holdings.  Holdings may delay effecting a Demand
Registration, for no more than 120 days in any calendar year period, if after a
request is made, Holdings has determined in good faith that the filing of a
registration request would require disclosure of material information which
Holdings has a bona fide business purpose for preserving as confidential,
Holdings shall not be obligated to effect the registration until the earlier of
(A) the date upon which such material information is disclosed to the public or
is no longer material or (B) 120 days after Holdings first makes such good faith
determination.

 

(e)                                  Stock Splits.  In connection with any
Demand Registration pursuant to this Section 5.1, each party to this Agreement
will vote, or cause to be voted, all securities of the Company and Holdings over
which it has the power to vote or direct the voting to effect any stock split
with

 

27

--------------------------------------------------------------------------------


 

respect to Holdings Securities which, in the opinion of the sole or managing
underwriter, is necessary to facilitate the effectiveness of such Demand
Registration.

 

(f)                                   Restriction on Other Registration Rights. 
Except as provided in this Agreement, Holdings shall not grant to any Persons
the right to request Holdings to register any equity securities of Holdings, or
any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the holders of at least a
majority of the Registrable Securities and subject to Section 2.3(d)(16);
provided that Holdings may grant rights to other Persons to participate in
Incidental Registrations so long as such rights are subordinate to the rights of
the holders of Registrable Securities with respect to such Incidental
Registrations.

 

5.2                               Incidental Registration.

 

(a)                                 Requests for Incidental Registration.  At
any time Holdings proposes to register any shares of Holdings Securities under
the Securities Act (other than registrations on such form(s) solely for
registration of Securities in connection with any employee benefit plan or
dividend reinvestment plan or a merger or consolidation), including
registrations pursuant to Section 5.1(a), whether or not for sale for its own
account, Holdings will give written notice to each holder of Registrable
Securities at least thirty (30) days prior to the initial filing of such
Registration Statement with the SEC of its intent to file such registration
statement and of such holder’s rights under this Section 5.2.  Upon the written
request of any holder of Registrable Securities made within twenty (20) days
after any such notice is given (which request shall specify the Registrable
Securities intended to be disposed of by such holder), Holdings will use its
reasonable best efforts to effect the registration (an “Incidental
Registration”) under the Securities Act of all Registrable Securities which
Holdings, as the case may be, has been so requested to register by the holders
thereof; provided, however, that if, at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
Registration Statement filed in connection with such Incidental Registration
(each an “Incidental Registration Statement”), Holdings shall determine for any
reason not to register or to delay registration of such securities, Holdings
and, thereupon, (i) in the case of a determination not to register, Holdings
shall be relieved of its obligation to register any Registrable Securities under
this Section 5.2 in connection with such registration (but not from its
obligation to pay the expenses incurred in connection therewith), and (ii) in
the case of a determination to delay registration, Holdings shall be permitted
to delay registering any Registrable Securities under this Section 5.2 during
the period that the registration of such other securities is delayed.

 

(b)                                 Priority on Incidental Registration.  In
connection with any registration not involving a Demand Registration Cutback, if
the sole or managing underwriter of a registration advises Holdings in writing
that in its opinion the number of Registrable Securities and other securities
requested to be included exceeds the number of Registrable Securities and other
securities which can be sold in such offering without adversely affecting the
distribution of the securities being offered, the price that will be paid in
such offering or the marketability thereof, Holdings will include in such
registration the Registrable Securities and other securities of Holdings in the
following order of priority:

 

28

--------------------------------------------------------------------------------


 

(i)                                     first, the greatest number of Securities
of Holdings proposed to be included in such registration by Holdings for its own
account and by holders of Other Registration Rights that have priority over the
incidental registration rights granted to holders of Registrable Securities
under this Agreement, if any, which in the opinion of such underwriters can be
so sold;

 

(ii)                                  second, after all Securities that Holdings
proposes to register for its own account or for the accounts of holders of Other
Registration Rights that have priority over the incidental registration rights
under this Agreement have been included, the greatest amount of Registrable
Securities and Securities having Other Registration Rights that are pari passu
with Registrable Securities, if any, in each case requested to be registered by
the holders thereof which in the opinion of such underwriters can be sold in
such offering without adversely affecting the distribution of the securities
being offered, the price that will be paid in such offering or the marketability
thereof, ratably among the holders of Registrable Securities and Securities
subject to such Other Registration rights that are pari passu based on the
respective amounts of Registrable Securities and securities subject to such
Other Registration Rights owned by each such holder; and

 

(iii)                               third, any other Securities.

 

(c)                                  Upon delivering a request under this
Section 5.2, a Holdings Securityholder (excluding Vestar and its Affiliates, but
including any transferee thereof) will, if requested by Holdings, execute and
deliver a custody agreement and power of attorney in form and substance
reasonably satisfactory to Holdings with respect to such Holdings
Securityholder’s Securities to be registered pursuant to this Section 5.2 (a
“Custody Agreement and Power of Attorney”).  The Custody Agreement and Power of
Attorney will provide, among other things, that the Holdings Securityholder will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates representing such Holdings Securities
(duly endorsed in blank by the registered owner or owners thereof or accompanied
by duly executed stock powers in blank) and irrevocably appoint said custodian
and attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on such Holdings Securityholder’s behalf with
respect to the matters specified therein.  Such Holdings Securityholder also
agrees to execute such other agreements as Holdings may reasonably request to
further evidence the provisions of this Section 5.2.

 

5.3                               Holdback Agreements.

 

(a)                                 Each holder of Registrable Securities agrees
that if requested in connection with an underwritten offering made pursuant to a
Registration Statement for which such Securityholder has registration rights
pursuant to this Article V by the managing underwriter or underwriters of such
underwritten offering, such holder will not effect any Public Sale or
distribution of any of the securities being registered or any securities
convertible or exchangeable or exercisable for such securities (except as part
of such underwritten offering or pursuant to any Rule 10b-5 trading plan then in
effect), during the period beginning ten (10) days prior to, and ending (i) with
respect to the initial Public Offering, 180 days after, and (ii) with respect to
any underwritten offering subsequent to the initial Public

 

29

--------------------------------------------------------------------------------


 

Offering, 90 days after (or, if approved by the Vestar Majority Holders and the
Majority Preferred Stockholders, a longer period up to 180 days after), the
closing date of the underwritten offering made pursuant to such Registration
Statement (or for such shorter period as to which the managing underwriter or
underwriters may agree, provided that such shorter period applies equally to all
holders of Registrable Securities).

 

(b)                                 Holdings agrees (i) not to effect any public
sale or distribution of its equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, during the seven days
prior to and during (x) with respect to the initial Public Offering, the 180-day
period, and (y) with respect to any underwritten offering subsequent to the
initial Public Offering, the 90-day period (or, if approved by the Vestar
Majority Holders and the Majority Preferred Stockholders, a longer period up to
180 days), in each case beginning on the effective date of any underwritten
Demand Registration (or for such shorter period as to which the managing
underwriter or underwriters may agree), except as part of such Demand
Registration or in connection with any employee benefit or similar plan, any
dividend reinvestment plan, or a business acquisition or combination and (ii) to
use all reasonable efforts to cause each holder of at least 5% (on a
fully-diluted basis) of its equity securities, or any securities convertible
into or exchangeable or exercisable for such securities, which are or may be
purchased from Holdings at any time after the date of this Agreement (other than
in a registered offering) to agree not to effect any sale or distribution of any
such securities during such period (except as part of such underwritten
offering, if otherwise permitted).

 

5.4                               Registration Procedures.  In connection with
the registration of any Registrable Securities or a sale of securities pursuant
to an effective shelf registration statement, as applicable, Holdings shall
effect such registrations or sales to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant Holdings shall as expeditiously as possible:

 

(a)                                 Prepare and file with the SEC a Registration
Statement or Registration Statements on a form available for the sale of the
Registrable Securities by the holders thereof in accordance with the intended
method of distribution thereof, and use its reasonable best efforts to cause
each such Registration Statement to become effective;

 

(b)                                 Prepare and file with the SEC such
amendments and post-effective amendments to each Registration Statement as may
be necessary to keep such Registration Statement continuously effective for a
period ending on the earlier of (i) ninety (90) days from the effective date and
(ii) such time as all of such securities have been disposed of in accordance
with the intended method of disposition thereof; cause the related prospectus to
be supplemented by any required prospectus supplement, and as so supplemented to
be filed pursuant to Rule 424 (or any similar provisions then in force) under
the Securities Act; and comply with the provisions of the Securities Act, the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to it with respect to the disposition of all securities covered by
such Registration Statement as so amended or in such prospectus as so
supplemented;

 

30

--------------------------------------------------------------------------------


 

(c)                                  Notify the selling holders of Registrable
Securities promptly (but in any event within two business days), and confirm
such notice in writing, (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and, with respect to a Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or of any order preventing or suspending the use of
any preliminary prospectus, (iii) if at any time when a prospectus is required
by the Securities Act to be delivered in connection with sales of Registrable
Securities of Holdings, Holdings becomes aware that the representations and
warranties of Holdings contained in any agreement (including any underwriting
agreement) contemplated by Section 5.4(h) below cease to be true and correct in
all material respects, (iv) of the receipt by Holdings of any notification with
respect to the suspension of the qualification or exemption from qualification
of a Registration Statement or any of the Registrable Securities for offer or
sale in any jurisdiction or (v) if Holdings becomes aware of the happening of
any event that makes any statement made in such Registration Statement or
related prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in such Registration Statement, prospectus or documents so that,
in the case of such Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(d)                                 Use its reasonable best efforts to prevent
the issuance of any order suspending the effectiveness of a Registration
Statement or of any order preventing or suspending the use of a prospectus or
suspending the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, and, if any such order is
issued, to obtain the withdrawal of any such order at the earliest possible
moment;

 

(e)                                  Deliver to each selling holder of
Registrable Securities and the underwriters, if any, without charge, as many
copies of the prospectus or prospectuses (including each form of prospectus) and
each amendment or supplement thereto as such Persons may reasonably request; and
Holdings hereby consents to the use of such prospectus and each amendment or
supplement thereto by each of the selling holders of Registrable Securities and
the underwriters or agents, if any, in connection with the offering and sale of
the Registrable Securities covered by such prospectus and any amendment or
supplement thereto;

 

(f)                                   Prior to any public offering of
Registrable Securities, to use its reasonable best efforts to register or
qualify, and cooperate with the selling holders of Registrable Securities, the
underwriters, if any, the sales agents and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any selling holder or the managing underwriters reasonably request in
writing; provided, however, that Holdings will not be required to (i) qualify
generally to do business in any jurisdiction where it is not

 

31

--------------------------------------------------------------------------------


 

then so qualified or (ii) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject;

 

(g)                                  Upon the occurrence of any event
contemplated by Section 5.4(c)(v) above, as promptly as practicable prepare a
supplement or post-effective amendment to the Registration Statement or a
supplement to the related prospectus or any document incorporated or deemed to
be incorporated therein by reference, or file any other required document so
that, as thereafter delivered to the purchasers of the Registrable Securities
being sold thereunder, such prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(h)                                 Enter into an underwriting agreement in
form, scope and substance as is customary in underwritten offerings and take all
such other actions as are reasonably requested by the managing or sole
underwriter in order to expedite or facilitate the registration or the
disposition of such Registrable Securities, and in such connection, (i) make
such representations and warranties to the underwriters, with respect to the
business of Holdings and its subsidiaries, and the Registration Statement,
prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings, and confirm the same
if and when requested; (ii) obtain opinions of counsel to Holdings and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters), addressed to the
underwriters covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
underwriters; (iii) obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of Holdings (and, if necessary, any
other independent certified public accountants of any Subsidiary of Holdings or
of any business acquired by Holdings for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable to the holders of Registrable
Securities than those set forth in Section 5.7 hereof (or such other provisions
and procedures acceptable to holders of a majority of the Registrable Securities
covered by such Registration Statement and the managing underwriters or agents)
with respect to all parties to be indemnified pursuant to said Section.  The
above shall be done at each closing under such underwriting agreement, or as and
to the extent required thereunder;

 

(i)                                     Comply with all applicable rules and
regulations of the SEC and make generally available to its Securityholders
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act and Rule 158 thereunder (or any similar rule promulgated under the
Securities Act) no later than forty-five (45) days after the end of any 12-month
period (or ninety (90) days after the end of any 12-month period if such period
is a fiscal year) (i) commencing at the end of any fiscal quarter in which
Registrable Securities are sold to underwriters in a firm commitment or
reasonable best efforts underwritten offering and (ii) if not sold to
underwriters in such an offering, commencing on the first

 

32

--------------------------------------------------------------------------------


 

day of the first fiscal quarter of Holdings after the effectiveness of a
Registration Statement, which statements shall cover said 12-month periods; and

 

(j)                                    Use its reasonable best efforts to cause
all such Registrable Securities covered by such registration statement to be
listed on the principal securities exchange on which Common Stock is then listed
(if any), (i) if the listing of such Registrable Securities is then permitted
under the rules of such exchange, or (ii) if no Common Stock is then so listed,
use its reasonable best efforts to cause all such Registrable Securities to be
listed on a national securities exchange and, without limiting the generality of
the foregoing, to arrange for at least two market makers to register as such
with respect to such shares with the Financial Industry Regulatory Authority
(“FINRA”).

 

Holdings may require each holder of Registrable Securities as to which any
registration is being effected to furnish to Holdings such information regarding
such holder and the distribution of such Registrable Securities as Holdings may,
from time to time, reasonably request in writing and the Company shall be
entitled to rely on such information provided; provided that such information
shall be used only in connection with such registration.  Holdings may exclude
from such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information promptly after receiving such request.  Each
holder agrees that, upon receipt of any notice from Holdings of the happening of
any event of the kind described in Section 5.4(c)(ii), 5.4(c)(iv) or 5.4(c)(v),
such holder will forthwith discontinue disposition of such Registrable
Securities covered by such Registration Statement or prospectus until such
holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 5.4, or until it is advised in writing by Holdings that
the use of the applicable prospectus may be resumed, and has received copies of
any amendments or supplements thereto.

 

5.5                               Shelf Registration.  Subject to the provisions
set forth in Section 5.4, if the holders of a majority of Vestar Securities that
constitute Registrable Securities so specify, or if the Majority Preferred
Stockholders so specify, or if the Executive Holders holding a majority of such
holders’ Employee Securities that constitute Registrable Securities so specify,
in the Registration Notice that they desire Holdings to undertake a shelf
registration of some or all of such Registrable Securities, then Holdings shall
file with the SEC a registration statement under the Securities Act on the
appropriate form pursuant to Rule 415 under the Securities Act (the “Required
Registration”).  Holdings shall use its reasonable best efforts to cause the
Required Registration to be declared effective under the Securities Act as soon
as practical after filing, and once effective, Holdings shall cause such
Required Registration to remain effective for a period ending on the earlier of
(i) the second anniversary of the effectiveness thereof, (ii) the date on which
all Registrable Securities have been sold pursuant to the Required Registration
and (iii) the date as of which there are no longer any Registrable Securities in
existence.

 

5.6                               Registration Expenses.  Subject to
Section 5.1(b)(i), all fees and expenses incident to the performance of or
compliance with this Agreement by Holdings shall be borne by Holdings, whether
or not any Registration Statement is filed or becomes effective, including,
without limitation, (i) all registration and filing fees (including, without
limitation, (A) fees with respect to filings required to be made with FINRA in
connection with an underwritten offering and (B) fees and expenses of compliance
with state securities or “blue sky” laws), (ii) reasonable messenger, telephone
and delivery

 

33

--------------------------------------------------------------------------------


 

expenses, (iii) fees and disbursements of counsel for Holdings, (iv) fees and
disbursements of all independent certified public accountants referred to in
Section 5.4(h), (v) underwriters’ fees and expenses (excluding discounts,
commissions, or fees of underwriters, selling brokers, dealer managers or
similar securities industry professionals relating to the distribution of the
Registrable Securities), (vi) Securities Act liability insurance, if Holdings so
desires such insurance, (vii) internal expenses of Holdings, (viii) the expense
of any annual audit, (ix) the fees and expenses incurred in connection with the
listing of the securities to be registered on any securities exchange, and
(x) the fees and expenses of any Person, including special experts, retained by
Holdings.  In connection with any Demand Registration or Incidental Registration
hereunder, Holdings shall reimburse the holders of the Registrable Securities
being registered in such registration for the reasonable fees and disbursements
of not more than one counsel (together with appropriate local counsel) chosen by
the Requesting Holders, if pursuant to a Demand Registration, or Holdings, in
all other cases, and other reasonable out-of-pocket expenses of the holders of
Registrable Securities incurred in connection with the registration of the
Registrable Securities.

 

5.7                               Indemnification; Contribution.

 

(a)                                 Indemnification by the Company.  Holdings
shall, without limitation as to time, indemnify and hold harmless, to the full
extent permitted by law, each holder of Registrable Securities, the officers,
directors, agents and employees of each of them, each Person who controls each
such holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), the officers, directors, agents and employees
of each such controlling person and any financial or investment adviser (each,
an “Indemnified Party”), to the fullest extent lawful, from and against any and
all losses, claims, damages, liabilities, actions or proceedings (whether
commenced or threatened) reasonable costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and reasonable
expenses (including reasonable expenses of investigation) (collectively,
“Losses”), as incurred, arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement,
prospectus or form of prospectus or in any amendment or supplements thereto or
in any preliminary prospectus, or arising out of or based upon any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except to the extent that the
same arise out of or are based upon information furnished in writing to Holdings
by such Indemnified Party or the related holder of Registrable Securities
expressly for use therein or (ii) any violation by Holdings of any federal,
state or common law rule or regulation applicable to Holdings and relating to
action required of or inaction by Holdings in connection with any such
registration; provided, however, that the Company shall not be liable to any
Person who participates as an underwriter in the offering or sale of Registrable
Securities or any other Person, if any, who controls such underwriters within
the meaning of the Securities Act to the extent that any such Losses arise out
of or are based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in any preliminary prospectus if (x) such Person failed
to send or deliver a copy of the prospectus with or prior to the delivery of
written confirmation of the sale by such Person to the Person asserting the
claim from which such Losses arise, (y) the prospectus would have corrected such
untrue statement or alleged untrue statement or such omission or alleged
omission, and (z) Holdings has complied with its obligations under
Section 5.4(c).  Each indemnity and reimbursement

 

34

--------------------------------------------------------------------------------


 

of costs and expenses shall remain in full force and effect regardless of any
investigation made by or on behalf of such indemnified party.

 

(b)                                 Indemnification by Holders.  In connection
with any Registration Statement in which a holder of Registrable Securities is
participating, such holder, or an authorized officer of such holder, shall
furnish to Holdings in writing such information as Holdings reasonably requests
for use in connection with any Registration Statement or prospectus and agrees,
severally and not jointly, to indemnify, to the full extent permitted by law,
Holdings, its directors, officers, agents and employees, each Person who
controls Holdings (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, from and against all Losses arising out
of or based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, prospectus, or form of prospectus, or
arising out of or based upon any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, to the extent, but only to the extent, that such untrue or alleged
untrue statement is contained in, or such omission or alleged omission is
required to be contained in, any information so furnished in writing by such
holder to Holdings expressly for use in such Registration Statement or
prospectus and that such statement or omission was relied upon by Holdings in
preparation of such Registration Statement, prospectus or form of prospectus;
provided, however, that such holder of Registrable Securities shall not be
liable in any such case to the extent that the holder has furnished in writing
to Holdings within a reasonable period of time prior to the filing of any such
Registration Statement or prospectus or amendment or supplement thereto
information expressly for use in such Registration Statement or prospectus or
any amendment or supplement thereto which corrected or made not misleading,
information previously furnished to Holdings, and Holdings failed to include
such information therein.  In no event shall the liability of any selling holder
of Registrable Securities hereunder be greater in amount than the dollar amount
of the proceeds (net of payment of all expenses) received by such holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified party.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Person shall be entitled to indemnity hereunder, such Indemnified Party
shall give prompt notice to the party or parties from which such indemnity is
sought (the “Indemnifying Parties”) of the commencement of any action, suit,
proceeding or investigation or written threat thereof (a “Proceeding”) with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the failure to so notify the
Indemnifying Parties shall not relieve the Indemnifying Parties from any
obligation or liability except to the extent that the indemnifying parties have
been prejudiced by such failure.  The Indemnifying Parties shall have the right,
exercisable by giving written notice to an indemnified party promptly after the
receipt of written notice from such Indemnified Party of such Proceeding, to
assume, at the Indemnifying Parties’ expense, the defense of any such
Proceeding, with counsel reasonably satisfactory to such Indemnified Party;
provided, however, that an Indemnified Party or Parties (if more than one such
Indemnified Party is named in any Proceeding) shall have the right to employ
separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or parties unless:  (i) the

 

35

--------------------------------------------------------------------------------


 

Indemnifying Parties agree to pay such fees and expenses; (ii) the Indemnifying
Parties fail promptly to assume the defense of such Proceeding or fail to employ
counsel reasonably satisfactory to such Indemnified Party or Parties; or
(iii) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party or parties and the Indemnifying Parties or
an affiliate of the Indemnifying Parties or such Indemnified Parties, and there
may be one or more defenses available to such Indemnified Party or parties that
are different from or additional to those available to the Indemnifying Parties,
in which case, if such Indemnified Party or parties notifies the Indemnifying
Parties in writing that it elects to employ separate counsel at the expense of
the Indemnifying Parties, the Indemnifying Parties shall not have the right to
assume the defense thereof and such counsel shall be at the expense of the
Indemnifying Parties, it being understood, however, that, unless there exists a
conflict among Indemnified Parties, the Indemnifying Parties shall not, in
connection with any one such Proceeding or separate but substantially similar or
related Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party or Parties.  Whether or not such defense is
assumed by the indemnifying parties, such Indemnifying Parties or Indemnified
Party or Parties will not be subject to any liability for any settlement made
without its or their consent (but such consent will not be unreasonably
withheld).  The indemnifying parties shall not consent to entry of any judgment
or enter into any settlement which (i) provides for other than monetary damages
without the consent of the Indemnified Party or parties (which consent shall not
be unreasonably withheld or delayed) or (ii) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or parties of a release, in form and substance satisfactory to
the Indemnified Party or parties, from all liability in respect of such
Proceeding for which such Indemnified Party would be entitled to indemnification
hereunder.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 5.7 is unavailable to an Indemnified Party or is
insufficient to hold such Indemnified Party harmless for any Losses in respect
of which this Section 5.7 would otherwise apply by its terms, then each
applicable Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall have an obligation to contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party, on the one hand, and Indemnified Party, on the other hand,
shall be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been taken by, or
relates to information supplied by, such indemnifying party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.  The
amount paid or payable by a party as a result of any Losses shall be deemed to
include any legal or other fees or expenses incurred by such party in connection
with any Proceeding, to the extent such party would have been indemnified for
such expenses if the indemnification provided for in Section 5.7(a) or
5.7(b) was available to such party.  The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 5.7(d) were
determined by pro-rata allocation

 

36

--------------------------------------------------------------------------------


 

or by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 5.7(d).  Notwithstanding the
provisions of this Section 5.7(d), an Indemnifying Party that is a selling
holder of Registrable Securities shall not be required to contribute any amount
in excess of the amount by which the net proceeds received by such Indemnifying
Party exceeds the amount of any damages that such Indemnifying Party has
otherwise been required to pay by reasons of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

5.8                               Rules 144 and 144A.  At all times after
Holdings effects its initial Public Offering, Holdings shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations promulgated thereunder (or, if Holdings is not required to
file such reports, it will, upon the request of any holder of Registrable
Securities, make publicly available other information so long as such
information is necessary to permit sales under Rule 144A), and will take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 and Rule 144A.  Upon the
request of any holder of Registrable Securities, Holdings shall deliver to such
holder a written statement as to whether it has complied with such requirements.

 

5.9                               Underwritten Registrations.  No holder of
Registrable Securities may participate in any underwritten registration
hereunder unless such holder (a) agrees to sell such holder’s Registrable
Securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 

5.10                        Governance following initial Public Offering or
Qualified Merger.  From and after any initial Public Offering or Qualified
Merger, the governance rights in Article II as they apply to Holdings and its
Subsidiaries shall no longer apply, and the rights and privileges of the
Securityholders with respect to such entities, including with respect to
post-initial Public Offering board rights and governance rights shall be agreed
upon prior to the completion of such Public Offering or Qualified Merger by the
Executive Committee of the board of directors of Holdings, provided that the
rights given to the Majority Preferred Stockholders shall reflect the equity
value of the Convertible Preferred Stock in relation to the holders of the other
Holdings Securities and, as a condition to entering into such governance
arrangement or agreement, such Securityholder or Securityholders, or the
Company, as applicable, shall ensure that the holders of the securities of the
Common Stock of Holdings or the securities of the surviving corporation held by
the stockholders of the Company prior to such transaction, in each case into
which the Convertible Preferred Stock is converted, are offered such rights in
respect of Holdings or the surviving corporation, as applicable, no less
favorable than such rights proposed to be obtained by such Securityholders or
the Company, as applicable, pursuant to such agreement or arrangement.

 

37

--------------------------------------------------------------------------------


 

5.11                        No Inconsistent Agreements.  The Company has not and
will not, enter into any agreement with respect to the Company’s securities that
is inconsistent with the rights granted to the holders of Registrable Securities
in this ARTICLE V or otherwise conflicts with the provisions hereof.

 

5.12                        Cooperation with Transfers by Convertible Preferred
Stockholders.  Upon receipt by notice from any Convertible Preferred Stockholder
that such Convertible Preferred Stockholder proposes to Transfer any or all of
its shares of the Convertible Preferred Stock, the Company, shall, and shall
cause its Subsidiaries to, use commercially reasonable efforts to (a) afford
such Convertible Preferred Stockholder and the proposed transferee (and their
respective representatives) reasonable access during normal business hours to
the properties, contracts, books and records and other documents and data of the
Company and its subsidiaries for purposes of the proposed transferee’s
evaluation of the Company and its Subsidiaries, (b) furnish such proposed
transferee and its representatives with such additional financial, operating and
other data and information as such Convertible Preferred Stockholder or the
proposed transferee may reasonably request, (c) make available to the proposed
transferee and its representatives, upon reasonable advance notice and during
normal business hours, the officers and representatives of the Company, as the
proposed transferee may reasonably request for purposes of its evaluation of the
Company and its Subsidiaries, and (d) otherwise cooperate in good faith with
such Convertible Preferred Stockholder and the proposed transferee (and their
respective representatives) in connection with the proposed Transfer, in the
case of each of clauses (a) to (c), subject to the proposed transferee’s
execution of a confidentiality undertaking reasonably acceptable to the Company;
provided, however, nothing herein shall obligate the Company or any of its
Subsidiaries or any other representative or agent of any of the foregoing to
take any actions that would (x) result in any waiver of attorney-client
privilege or any similar privilege or violate any terms of any Contract to which
the Company or any of its Subsidiaries is a party or to which any of their
respective assets are subject or (y) result in any violation of any applicable
law.

 

ARTICLE VI
VENTURE CAPITAL OPERATING COMPANY; OTHER RIGHTS

 

6.1                               VCOC Securityholders.

 

(a)                                 Each of Vestar V, Vestar V-A and Vestar/RTI
is intended to qualify as a “venture capital operating company” as defined in
the Plan Asset Regulations (each, a “VCOC Securityholder”).  For so long as the
VCOC Securityholder, directly or through one or more conduit Subsidiaries,
continues to hold any Units (or other securities of the Company into which such
Units may be converted or for which such Units may be exchanged), without
limitation or prejudice of any the rights provided to the Securityholders
hereunder, the Company shall, with respect to each such VCOC Securityholder:

 

(i)                                     Provide each VCOC Securityholder or its
designated representative with:

 

(A)                               the right to visit and inspect any of the
offices and properties of the Company and its Subsidiaries and inspect and copy
the books and records of the Company and its Subsidiaries, as the VCOC
Securityholder shall reasonably request;

 

38

--------------------------------------------------------------------------------


 

(B)                               as soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year of
the Company, consolidated balance sheets of the Company and its Subsidiaries as
of the end of such period, and consolidated statements of income and cash flows
of the Company and its Subsidiaries for the period then ended prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis, except as otherwise noted therein, and subject to
the absence of footnotes and to year-end adjustments;

 

(C)                               as soon as available and in any event within
90 days after the end of each fiscal year of the Company, a consolidated balance
sheet of the Company and its Subsidiaries as of the end of such year, and
consolidated statements of income and cash flows of the Company and its
Subsidiaries for the year then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, together with an auditor’s report
thereon of a firm of established national reputation;

 

(D)                               to the extent the Company or any of its
Subsidiaries is required by law or pursuant to the terms of any outstanding
indebtedness of the Company or such Subsidiary to prepare such reports, any
annual reports, quarterly reports and other periodic reports pursuant to
Section 13 or 15(d) of the Exchange Act, actually prepared by the Company or
such Subsidiary as soon as available; and

 

(E)                                copies of all materials provided to the
Board, and if requested, copies of all materials provided to the board of
directors (or similar organization body) of the Company’s Subsidiaries,
provided, that the Company shall be entitled to exclude portions of such
materials to the extent providing such portions would be reasonably likely to
result in the waiver of attorney-client privilege.

 

(ii)                                  Make appropriate directors and officers of
the Company, and its Subsidiaries, available periodically and at such times as
reasonably requested by the VCOC Securityholder for consultation with the VCOC
Securityholder or its designated representative with respect to matters relating
to the business and affairs of the Company and its Subsidiaries, including
significant changes in management personnel and compensation of employees,
introduction of new products or new lines of business, important acquisitions or
dispositions of plants and equipment, significant research and development
programs, the purchasing or selling of important trademarks, licenses or
concessions or the proposed commencement or compromise of significant
litigation;

 

(iii)                               Give the VCOC Securityholder the right to
designate one non-voting board observer who will be entitled to attend all
meetings of the Company’s Board, participate in all deliberations of the Board
and receive copies of all materials provided to the Board, provided that such
observer shall have no voting rights with respect to actions taken or elected
not to be taken by the Board, and provided, further, that the Company shall be
entitled to exclude such

 

39

--------------------------------------------------------------------------------


 

observer from such portions of a board meeting to the extent such observer’s
presence would be reasonably likely to result in the waiver of attorney-client
privilege;

 

(iv)                              To the extent consistent with applicable law
(and with respect to events which require public disclosure, only following the
Company’s public disclosure thereof through applicable securities law filings or
otherwise), inform the VCOC Securityholder or its designated representative in
advance with respect to any significant corporate actions, including
extraordinary dividends, mergers, acquisitions or dispositions of assets,
issuances of significant amounts of debt or equity and material amendments to
the organizational documents of the Company, and to provide the VCOC
Securityholder or its designated representative with the right to consult with
the Company with respect to such actions; and

 

(v)                                 Provide the VCOC Securityholder or its
designated representative with such other rights of consultation which the VCOC
Securityholder’s counsel may determine to be reasonably necessary under
applicable legal authorities promulgated after the date hereof to qualify its
investment in the Company as a “venture capital investment” for purposes of the
Plan Assets Regulation.

 

(b)                                 The Company agrees to consider, in good
faith, the recommendations of each VCOC Securityholder or its designated
representative in connection with the matters on which it is consulted as
described above, recognizing that the ultimate discretion with respect to all
such matters shall be retained by the Company.

 

(c)                                  In the event that the Company ceases to
qualify as an “operating company” (within the meaning of the first sentence of
29 C.F.R. Section 2510.3-101(c)(1) of the Plan Asset Regulations), then the
Company and each Securityholder will cooperate in good faith to take all
reasonable action necessary to provide that the investment (or at least 51% of
the investment valued at cost) of each VCOC Securityholder shall continue to
qualify as a “venture capital investment” (as defined in the Plan Asset
Regulations).

 

6.2                               Inspection of Property.  The Company and
Holdings shall permit any representative designated by the Majority Preferred
Stockholders, upon reasonable notice and during normal business hours and at
such other times as the Majority Preferred Stockholders or their designated
representative may reasonably request, for any purpose reasonably related to
Convertible Preferred Stockholders’ rights and interest as a Securityholder of
Holdings or as a party to this Agreement, to (i) visit and inspect any of the
properties of the Company and its Subsidiaries, (ii) examine any books, minutes
and records of the Company and its Subsidiaries (including business and
financial records) and make copies thereof or extracts therefrom, and
(iii) discuss the affairs, finances and accounts of the Company or any of its
Subsidiaries with the directors, officers, key employees and independent
accountants of the Company and its Subsidiaries, in each case, under such
conditions and restrictions (including a reasonable confidentiality undertaking
or agreement) as the Board may reasonably prescribe.

 

40

--------------------------------------------------------------------------------


 

6.3                               Financial Statements and Other Information. 
The Company shall deliver the same financial statements and all other
information that it is required to deliver to each Preferred Member (as defined
in the LLC Agreement) and each Class A Member for so long as such Person holds
more than 1.5% of the aggregate number of the Preferred Units and the Class A
Units taken together, to each Convertible Preferred Stockholder in the same
manner and at the same time as it is required to deliver such financial
statements or other information to such Members.

 

ARTICLE VII
AMENDMENT AND TERMINATION

 

7.1                               Amendment and Waiver.  Except as otherwise
provided herein, no modification, amendment or waiver of any provision of this
Agreement shall be effective against the Company, Holdings or the
Securityholders unless such modification, amendment or waiver is approved in
writing (a) prior to the occurrence of a Default Event, by each of the Company,
Holdings, the Vestar Majority Holders and the Majority Preferred Stockholders
and (b) after the occurrence of a Default Event, by the Majority Preferred
Stockholders; provided that no such modification, amendment or waiver may
change, in the case of clause (a) the rights or obligations hereunder of holders
of Employee Securities, TCW Securities or NYLIM Securities and, in the case of
clause (b), the rights or obligations hereunder of holders of Employee
Securities, TCW Securities, NYLIM Securities or Vestar Securities, in each case,
in a manner that is materially and disproportionately adverse unless approved in
writing by the Employee Majority Holders, the TCW Majority Holders, the NYLIM
Majority Holders, or the Vestar Securityholders, as applicable.  For the
avoidance of doubt, any change in a material right personal to a party to this
Agreement shall be deemed a material and disproportionate adverse change with
respect to any such party.  The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

7.2                               Termination of Agreement.  This Agreement will
terminate in respect of all Securityholders (a) with the written consent of the
Company, the Vestar Majority Holders, the Majority Preferred Stockholders, the
Employee Majority Holders, the TCW Majority Holders and the NYLIM Majority
Holders, (b) upon the dissolution, liquidation or winding-up of the Company or
(c) upon the consummation of an initial Public Offering or Qualified Merger . 
Unless terminated earlier in accordance with the immediately preceding sentence,
this Agreement will terminate solely in respect of any holder of Convertible
Preferred Stock (and solely with respect to their ownership of Convertible
Preferred Stock) upon the exercise by such holder of Convertible Preferred Stock
of its Repurchase Option (as defined in the Certificate of Designations)
pursuant to Section 8(a) of the Certificate of Designations and full payment by
Holdings to such holder of Convertible Stock the amount due to such holder
pursuant to Section 8(a) of the Certificate of Designations.  The termination of
this Agreement will not affect any indemnification or contribution obligations
under Section 5.7 or any obligation of the parties hereto pursuant to
Section 4.3, which shall survive such termination.

 

7.3                               Termination as to a Party.  Any Person who
ceases to hold any Securities shall cease to be a Securityholder and shall have
no further rights or obligations under this Agreement (except with respect to
any indemnification and contribution obligations under Section 5.7, which shall
survive).

 

41

--------------------------------------------------------------------------------


 

7.4                               Issuer of Registrable Securities.  Subject to
approval by the Majority Preferred Holders (such approval not to be unreasonably
withheld) and subject to Section 3.7, prior to distributing to the holders of
Units all or substantially all of the securities of any direct or indirect
Subsidiary of the Company then held by the Company, the Company shall cause such
Subsidiary to execute and deliver a Stockholders Agreement complying with this
Section 7.4 (the “Stockholders Agreement”), which Stockholders Agreement shall
be substantially on the same terms as this Agreement, including the provisions
that are applicable to an issuer of Registrable Securities hereunder (taking
into account that the right, privileges and obligations of the parties hereto
are different in respect to the Company and in respect of Holdings and the
Subsidiaries of the Company), and each Person, other than the Company, that is a
party to this Agreement shall, subject to the approval of the form of such
Stockholders Agreement by the Majority Preferred Holders, execute and deliver
the Stockholders Agreement. For the avoidance of doubt, in no event may such
Stockholders Agreement be more favorable to any party (other than the
Convertible Preferred Stockholders) than the terms hereof, or less favorable or
more burdensome to the Convertible Preferred Stockholders than the terms hereof.
In addition, if the issuer has consummated its initial Public Offering, then any
provision of this Agreement that, pursuant to the terms of this Agreement,
terminates upon an initial Public Offering shall be excluded from the
Stockholders Agreement, and, in any event, this Section 7.4 shall not be
included in the Stockholders Agreement.

 

ARTICLE VIII
PARTICIPATION RIGHTS

 

8.1                               Participation Right.  In the event the Company
proposes to sell or issue New Units (as defined in hereof) in one transaction or
a series of related transactions, each holder of Class A Units (a “Class A
Holder”) and each Convertible Preferred Stockholder shall have the right (the
“Participation Right”) to irrevocably subscribe for its Pro Rata Portion of the
New Units to be offered in such proposed sale.  “Pro Rata Portion” of the New
Units for purposes of this Section 8.1, means (x) the aggregate number of New
Units multiplied by (y) the aggregate number of outstanding Class A Units and
the Class A Unit Equivalent of Convertible Preferred Stock such Class A Holder
or Convertible Preferred Stockholder then owns divided by (z) the total number
of Class A Units then outstanding and Class A Unit Equivalent of all Convertible
Preferred Stock then outstanding.  To the extent any New Units subject to
Participation Rights shall remain unsubscribed for after exercise by the Class A
Holders and Majority Preferred Stockholders of their participation right
pursuant to this Section 8.1, each Class A Holders and Convertible Preferred
Stock Holder that exercised its Participation Right in full (the “Exercising
Holders”) shall have the right to purchase up to its pro rata share of the
remaining New Units (based on the relative number of New Units in respect of
which each Exercising Holder exercised its Participation Right pursuant to the
first sentence of this Section 8.1).  If any New Units subject to Participation
Rights shall remain unsubscribed for after the Class A Holders and Majority
Preferred Stockholders shall have exercised their respective rights pursuant to
this Section 8.1, the Company shall have one hundred eighty (180) days
thereafter to sell such remaining New Units, at a price and upon terms no more
favorable to the purchasers thereof than specified in the Company’s notice given
pursuant to Section 8.3. For purposes of this Article VIII, “Class A Unit
Equivalent” means, with respect to each share of Convertible Preferred Stock,
such number of Class A Units as would result in the total number

 

42

--------------------------------------------------------------------------------


 

of Class A Unit Equivalents in respect of all outstanding Convertible Preferred
Stock representing 50% of the product of (i) the number of then-outstanding
Class A Units multiplied by (ii) a fraction, the numerator of which is one and
the denominator of which is one minus 0.50.

 

8.2                               Definition of New Units.  “New Units” shall
mean any (i) Units, or (ii) any warrants, rights, calls, options or other
securities exchangeable for or exercisable or convertible into units or any
other security entitled to participate in the Company’s profits, in each case to
be issued by the Company to any Person; provided, that New Units shall not
include any type of security distributed to Company Securityholders as a
dividend or distribution in accordance with Section 4.1 of the LLC Agreement.

 

8.3                               Notice from the Company.  In the event the
Company proposes to undertake an issuance of New Units, the Company shall give
each Class A Holder and each Convertible Stockholder written notice of such
proposal (the “Sale Participation Notice”), describing the type of New Units and
the price and the terms and conditions upon which the Company proposes to issue
the same, and setting forth the pro rata portion of the New Units that such
Class A Holder or Convertible Preferred Stockholder is entitled to purchase
pursuant to its Participation Right.  For a period of twenty (20) business days
following the receipt of such notice from the Company, the Company shall be
deemed to have irrevocably offered to sell to each Class A Holder and each
Convertible Preferred Stockholder such number of New Units as set forth above
for the price and upon the terms specified in the notice.  Each Class A Holder
and each Convertible Preferred Stockholder may irrevocably exercise its
Participation Right hereunder by giving written notice to the Company and
stating therein the quantity of New Units to be purchased within twenty (20)
business days following the receipt of the Sale Participation Notice from the
Company.

 

8.4                               Closing.  The closing of any such issuance or
sale to a Class A Holder or Convertible Preferred Stockholder shall take place
as proposed by the Company with respect to the New Units to be issued or sold no
earlier than twenty (20) days after the Company receives notice of the exercise
of the Participation Right but no later than sixty (60) days after the issuance
of the New Units with respect to which such Participation Right was exercised,
at which closing the Company shall deliver certificates for the New Units (if
the Units are evidenced by certificates) in the name of such Class A Holder or
Convertible Preferred Stock Holder, as applicable, against receipt of the
consideration therefor.  If the consideration for the New Units is other than
cash, the applicable Class A Holder or Convertible Preferred Stock Holder shall
be entitled to deliver cash in lieu thereof in an amount equal to the fair
market value of such non-cash consideration, as reasonably determined by the
Board in its sole discretion.

 

8.5                               Compliance.  Nothing in this Article VIII
shall be deemed to prevent any Person from purchasing any New Units without the
Company first complying with the provisions of Section 8.1; provided that in
connection with such purchase (a) the Company gives prompt notice of such
purchase to each Class A Holder and each Convertible Preferred Stockholder, but
in any event within thirty (30) days after such purchase, which notice shall
describe in reasonable detail the New Units being issued and the purchase price
thereof, and (b) the purchasers in such issuance (the “Purchasers”) and the
Company take all steps reasonably necessary to enable each Class A Holder and
each

 

43

--------------------------------------------------------------------------------


 

Convertible Preferred Stockholder to effectively exercise its Participation
Right with respect to the purchase of its Pro Rata Portion of the New Units
issued to the Purchasers after such purchase by the Purchasers on the terms
specified in this Article VIII within sixty (60) days thereafter.

 

8.6                               Convertible Preferred Stockholder
Participation Right.

 

(a)                                 Without limiting Section 2.3 or any of the
rights and privileges of the Majority Preferred Stockholders under the
Certificate of Designations and the organizational documents of Holdings, in the
event (i) the Company or Holdings proposes to incur New Indebtedness from a
third party or (ii) Holdings proposes to sell or issue any New Holdings
Securities (as defined in Section 8.6(b)), in each case, in one transaction or a
series of related transactions, each Convertible Preferred Stockholder shall
have the right (the “Preferred Stock Participation Right”) to (x) provide up to
its Pro Rata Share of the Preferred Stock Ownership Percentage of the New
Indebtedness or (y) subscribe for up to its Pro Rata Share of the Preferred
Stock Ownership Percentage of New Holdings Securities to be incurred or offered
in such proposed incurrence or sale.  “Pro Rata Share” for purposes of this
Section 8.6, means the product obtained by multiplying (x) the aggregate
principal amount of the New Indebtedness to be incurred by the Company or
Holdings by (y) a fraction, the numerator of which is the aggregate number of
outstanding Convertible Preferred Stock such holder of Convertible Preferred
Stock then owns and the denominator of which is the total number of shares of
Convertible Preferred Stock then outstanding and “Preferred Stock Ownership
Percentage” means 50%.  To the extent any New Indebtedness or New Holdings
Securities subject to Holding Preferred Stock Participation Rights shall remain
unsubscribed for after exercise by the Majority Preferred Stockholders of their
participation right pursuant to this Section 8.6, each holder of Convertible
Preferred Stock that exercised its Convertible Preferred Stockholder
Participation Right in full (each an “Exercising Preferred Stock Holder”) shall
have the right to provide or purchase, as applicable, up to its pro rata share
of the remaining portion of the Preferred Share Percentage of New Indebtedness
or New Holdings Securities, as applicable (based on the relative principal
amounts or relative number of New Holdings Securities in respect of which each
Exercising Preferred Stock Holder exercised its Preferred Stock Holder
Participation Right pursuant to the first sentence of this Section 8.6).  Any
portion of the New Indebtedness or New Holdings Securities that the Majority
Preferred Stockholders do not elect to provide or purchase, as applicable, after
the Majority Preferred Stockholders shall have exercised their respective rights
pursuant to this Section 8.6(a), the Company or Holdings, as applicable, shall
have one hundred eighty (180) days thereafter to place the remaining New
Indebtedness or sell such remaining New Holdings Securities, at a price and upon
terms no more favorable to the lenders or purchasers thereof than specified in
the Company’s notice given pursuant to Section 8.6(c).  For the avoidance of
doubt, each Convertible Preferred Stockholder’s Preferred Stock Participation
Right in respect of New Indebtedness shall also include the right of such
Convertible Preferred Stockholder to subscribe for its pro rata share of the
Converted Ownership Percentage of any securities issued to any other lender in
respect of such New Indebtedness as an “equity kicker” on the same terms as such
other lender or lenders.

 

(b)                                 “New Holdings Securities” shall mean any
(i) shares of the capital stock of Holdings, or (ii) any warrants, rights,
calls, options or other securities exchangeable for or exercisable or

 

44

--------------------------------------------------------------------------------


 

convertible into units or any other security entitled to participate in
Holdings’ profits, in each case to be issued by Holdings to any Person.  “New
Indebtedness” shall mean any Indebtedness to be incurred by the Company after
the date hereof.

 

(c)                                  Closing.  The closing of any such issuance
or sale to a holder of Convertible Preferred Stock shall take place as proposed
by Holdings with respect to the New Holdings Securities to be issued or sold no
earlier than twenty (20) days after the Holdings receives notice of the exercise
of the Participation Right but no later than sixty (60) days after the issuance
of the New Holdings Securities with respect to which such Participation Right
was exercised, at which closing Holdings shall deliver certificates for the New
Holdings Securities (if evidenced by certificates) in the name of such holder of
Convertible Preferred Stock, against receipt of the consideration therefor.  If
the consideration for the New Holdings Securities is other than cash, the
applicable holder of Convertible Preferred Stock shall be entitled to deliver
cash in lieu thereof in an amount equal to the fair market value of such
non-cash consideration.

 

8.7                               Exempted Issuances.  Without limiting the
approval rights under Section 2.3(c), the provisions of Sections 8.1 through
Section 8.6 above shall not apply to the following issuances of Securities:

 

(a)                                 any Securities issued in connection with the
exercise, conversion or exchange of any Securities of the Company or Holdings
that were not issued in violation of this Article VIII, any subdivision of
Securities (including any dividend or split), any combination of Securities
(including any reverse split) or any recapitalization, reorganization or
reclassification of the Company or Holdings.

 

(b)                                 any Securities issued to employees,
officers, directors, consultants and other service providers of or to the
Company or any of its Subsidiaries (other than Vestar or any of its Affiliates)
in exchange for services pursuant to any agreement or arrangement approved by
the Board;

 

(c)                                  any securities issued to third party
lenders as “equity kickers” in connection with what is primarily a loan
transaction pursuant to any agreement or arrangement approved by the Board,
except in connection with the exercise by any holder of Convertible Preferred
Stock of its participation rights pursuant to Section 8.6(a)(ii); and

 

(d)                                 any securities issued to the sellers or a
comparable party in connection with an acquisition, including by merger or
consolidation, of any business, entity, asset or group of related assets.

 

8.8                               Termination of this Section Upon a Public
Offering.  The provisions of this Article VIII shall terminate immediately prior
to the consummation of a Qualified IPO or a Qualified Merger.

 

45

--------------------------------------------------------------------------------


 

ARTICLE IX
MISCELLANEOUS

 

9.1                               Certain Defined Terms.  As used in this
Agreement, the following terms shall have the meanings set forth or as
referenced below:

 

“Acquisition” has the meaning given such term in the Recitals.

 

“Affiliate” of any particular Person means any other Person Controlling,
Controlled by or under common Control with such particular Person or, in the
case of a natural Person, any other member of such Person’s Family Group.

 

“Agreement” has the meaning set forth in the preface.

 

“Allocable Shares” has the meaning set forth in the second paragraph of
Section 3.3(a).

 

“Applicable Entity” has the meaning set forth in the second paragraph of
Section 4.4(a).

 

“Board” has the meaning given to such term in Section 2.1(a).

 

“Certificate of Designations” means the certificate of designations of the
Convertible Preferred Stock, as it may be amended from time to time.

 

“Change of Control” has the meaning set forth in the Certificate of
Designations.

 

“Class A Holder” has the meaning set forth in Section 8.1.

 

“Class A Units” has the meaning set forth in the LLC Agreement.

 

“Closing Date” means the closing date of the transactions contemplated by the
Purchase Agreement.

 

“Common Stock” means, collectively, (i) the common stock of Holdings, or
(ii) following a Qualified Merger, the common stock of the surviving corporation
in the Qualified Merger.

 

“Common Stock Equivalents” means (without duplication with any Class A Units,
Common Stock or other Common Stock Equivalents) rights, warrants, options,
convertible securities, or exchangeable securities or indebtedness, or other
rights, exercisable for or convertible or exchangeable into, directly or
indirectly, Class A Units, Common Stock or securities exercisable for or
convertible or exchangeable into Class A Units or Common Stock, as the case may
be, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.

 

“Common Units” means, collectively, Class A Units, Class B Units, Class C Units
and any other class of Units issued by the Company as determined by the Board.

 

46

--------------------------------------------------------------------------------


 

“Company” has the meaning set forth in the preface.

 

“Company Sale” has the meaning set forth in the Certificate of Designations.

 

“Company Securities” means, collectively, (i) Units or other interests in the
Company (including new classes or series thereof having such powers,
designations, preferences and rights as may be determined by the Board);
(ii) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other interests in the Company; and
(iii) warrants, options or other rights to purchase or otherwise acquire Units
or other interests in the Company.

 

“Company Securityholders” has the meaning given to such term in the preamble.

 

“Consolidated Total Debt” has the meaning set forth in the Certificate of
Designations.

 

“Control” (including, with correlative meaning, all conjugations thereof) means
with respect to any Person, the ability of another Person to control or direct
the actions or policies of such first Person, whether by ownership of voting
securities, by contract or otherwise.

 

“Converted Ownership Percentage” has the meaning set forth in the Certificate of
Designations.

 

“Core Business” means the business of providing radiation therapy services (both
technical and professional) through the establishment, development, operation
and management of radiation treatment centers.

 

“Convertible Preferred Stock” means the Series A Convertible Preferred Stock of
Holdings.

 

“CPPIB” means the Canada Pension Plan Investment Board established under the
Canada Pension Plan Investment Board Act, S.C. 1997, c. 40.

 

“CPPIB Entity” means CPPIB and any subsidiary thereof, as that term is defined
in the Canada Pension Plan Investment Board Act.

 

“Default Event” has the meaning set forth in the Certificate of Designations.

 

“Demand Registration” has the meaning given to such term in Section 5.1(a).

 

“Demand Registration Cutback” has the meaning given to such term in
Section 5.1(c).

 

“Demand Registration Rights” has the meaning given to such term in
Section 5.1(a).

 

“Dosoretz Rollover Subscription Agreement” means the Management Stock
Contribution and Unit Subscription Agreement by and between Radiation Therapy
Investments, LLC and Dr. Dosoretz, dated as of the Closing Date.

 

47

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to any fiscal period, “Consolidated EBITDA” as
defined in the Credit Agreement, provided that the following should also be
excluded from the calculation of EBITDA to the extent not already excluded from
the calculation of Consolidated EBITDA under the Credit Agreement: (i) Non-Cash
Charges (as defined in the Credit Agreement) related to any issuances of equity
securities; (ii) fees and expenses relating to the Acquisition; (iii) financing
fees (both cash and non-cash) relating to the Acquisition;
(iv) covenant-not-to-compete payments to certain members of Opco’s senior
management and related expenses; (v) expenses (or any portion thereof) incurred
outside of the ordinary course of business that are approved by the Board which
the Board determines in its good faith discretion are in the best interest of
the Company but which will have a disproportionately adverse impact on the
Company’s short term financial performance, affecting the Company’s ability to
achieve financial targets related to the vesting of the Class C Units under the
Management Subscription Agreements or the Company’s annual bonus plan;
(vi) costs and expenses incurred in connection with evaluating and consummating
acquisitions not contemplated by the Company’s annual plan, as such plan is
approved by the Board in good faith; (vii) related party expenditures that are
subject to the prior written consent of the Majority Executives pursuant to
Section 2.3(a) of this Agreement but have failed to receive such consent;
(viii) advisors’ fees and expenses incurred outside the ordinary course of
business related solely to Vestar’s activities that are unrelated to the
Company; (ix) costs associated with any put option or call option contemplated
by any Management Subscription Agreement; (x) costs associated with any proposed
initial Public Offering or Sale of the Company (as such terms are defined in the
Securityholders Agreement); (xi) expenses related to any litigation arising from
the Acquisition; (x) management fees and costs related to the activities giving
rise to such fees that are paid to, paid for or reimbursed to Vestar and its
Affiliates; and (xii) material expenditures or incremental expenditures
inconsistent with prior practice (to the extent that prior practice is relevant)
required by Board (where Management Managers unanimously dissent) unless such
expenditures are reasonably likely to result in any benefit (whether economic or
non-economic) to the Company as determined by the Board in its good faith
discretion.

 

“Employee” has the meaning give to such term in the preface.

 

“Employee Demand Right” has the meaning giving to such term in Section 5.1(a).

 

“Employee Majority Holders” means the Person or Persons having beneficial
ownership of a majority of the Class A Units or, as the case may be, Common
Stock constituting Employee Securities.

 

“Employee Preferred Units” means any Preferred Units held by any Employee or
such Employee’s permitted assigns.

 

“Employee Securities” means (a) Units acquired by the Employees on or after the
date of the Original Agreement under the Management Subscription Agreements,
(b) any Securities, Common Stock or Common Stock Equivalents hereafter acquired
by any holder of Employee Securities, and (c) any securities issued with respect
to the securities referred to in clauses (a) or (b) above by way of a
payment-in-kind, stock dividend or stock split or in connection with a
combination of shares, exchange, conversion, recapitalization, merger,
consolidation or other reorganization, or otherwise.

 

48

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Securities” has the meaning set forth in Section 3.3(c).

 

“Executive Committee” has the meaning set forth in Section 2.1(b).

 

“Executive Holders” means each of the individuals listed on Exhibit A attached
hereto, their replacements and any other Securityholder who is added to
Exhibit A by Board with the consent of the Majority Executives.

 

“Exempt Employee Transfer” means a Transfer of Employee Securities (a) pursuant
to an exercise of tag-along rights as an Other Holder under Section 3.3(b),
(b) pursuant to a Sale of the Company under Section 4.1, (c) to the Company
pursuant to a call option or put option (if any) under any Management
Subscription Agreement or otherwise, (d) pursuant to an exercise of registration
rights pursuant to Article V, (e) upon the death of the holder pursuant to the
applicable laws of descent and distribution, (f) solely to or among such
Employee’s Family Group, (g) to the Company incidental to the exercise,
conversion or exchange of such securities in accordance with their terms, any
combination of shares (including any reverse stock split), (h) to Vestar or
(i) in connection with any recapitalization, reorganization or reclassification
of, or any merger or consolidation involving, the Company.

 

“Exempt Individual Transfer” means a Transfer of Vestar Securities held by a
natural person (a) upon the death of the holder pursuant to the applicable laws
of descent and distribution, (b) solely to or among such Person’s Family Group,
(c) to the Company incidental to the exercise, conversion or exchange of such
securities in accordance with their terms, any combination of shares (including
any reverse stock split) or (d) in connection with any recapitalization,
reorganization or reclassification of, or any merger or consolidation involving,
the Company.

 

“Exempt NYLIM Transfer” means a Transfer of NYLIM Securities (a) pursuant to an
exercise of tag-along rights as an Other Holder under Section 3.3(b),
(b) pursuant to a Sale of the Company under Section 4.1, (c) pursuant to an
exercise of registration rights pursuant to Article V, (d) to any Affiliate of
NYLIM, so long as (x) such transferee remains an Affiliate of the NYLIM Holder
who Transferred its NYLIM Securities to such transferee and (y) such transferee
does not Transfer the NYLIM Securities to a Person who is not an Affiliate of
the NYLIM Holder who Transferred its NYLIM Securities to such transferee, (e) to
any Person in connection with the transfer by the same NYLIM Holder of any 2015
Notes to such Person in the same relative proportions, provided that Vestar V or
the Company has consented to such transfer of the 2015 Notes, (f) to the Company
incidental to the exercise, conversion or exchange of such securities in
accordance with their terms, any combination of shares (including any reverse
stock split), (g) to Vestar, (h) in connection with any recapitalization,
reorganization or reclassification of, or any merger or consolidation involving,
the Company.

 

“Exempt TCW Transfer” means a Transfer of TCW Securities (a) pursuant to an
exercise of tag-along rights as an Other Holder under Section 3.3, (b) pursuant
to a Sale of the Company under Section 4.1, (c) pursuant to an exercise of
registration rights pursuant to Article V, (d) to any Affiliate of TCW,

 

49

--------------------------------------------------------------------------------


 

so long as (x) such transferee remains an Affiliate of the TCW Holder who
Transferred its TCW Securities to such transferee and (y) such transferee does
not Transfer the TCW Securities to a Person who is not an Affiliate of the TCW
Holder who Transferred its TCW Securities to such transferee, (e) to any Person
in connection with the transfer by the same TCW Holder of any 2015 Notes to such
Person in the same relative proportions, provided that Vestar V or the Company
has consented to such transfer of the 2015 Notes, (f) to the Company incidental
to the exercise, conversion or exchange of such securities in accordance with
their terms, any combination of shares (including any reverse stock split),
(g) to Vestar, (h) in connection with any recapitalization, reorganization or
reclassification of, or any merger or consolidation involving, the Company.

 

“Family Group” means, with respect to any individual, such individual’s spouse
and descendants (whether natural or adopted) and any trust, partnership, limited
liability company or similar vehicle established and maintained solely for the
benefit of (or the sole members or partners of which are) such individual, such
individual’s spouse and/or such individual’s descendants.

 

“Group Entity” means the Company, Holdings and each of their respective
subsidiaries.

 

“Holdings” has the meaning given such term in the Preamble.

 

“Holdings Securities” means, collectively, (i) shares or other equity interests
in Holdings (including new classes or series thereof having such powers,
designations, preferences and rights as may be determined by the board of
directors of Holdings); (ii) obligations, evidences of indebtedness or other
securities or equity interests convertible or exchangeable into shares or other
interests in Holdings; and (iii) warrants, options or other rights to purchase
or otherwise acquire shares or other equity interests in Holdings.

 

“Holdings Securityholders” has the meaning given to such term in the preamble.

 

“Incidental Registration” has the meaning given such term in Section 5.2(a).

 

“Indebtedness” has the meaning given to such term in the Certificate of
Designations.

 

“Indemnified Party” has the meaning given such term in Section 5.7(a).

 

“Independent Manager” has the meaning given such term in Section 2.1(a)(v).

 

“LLC Agreement” means the limited liability company agreement among the Company
and its members, as amended from time to time.

 

“Limited Partner” means a limited partner of Vestar (excluding any such limited
partner who is an employee either of the general partner of Vestar or an
Affiliate of the general partner of Vestar).

 

“Long-Form Demand Registration” has the meaning given to such term in
Section 5.1(a).

 

“Losses” has the meaning given such term in Section 5.7.

 

50

--------------------------------------------------------------------------------


 

“Majority Executives” has the meaning given to such term in Section 2.1(a)(iv).

 

“Majority Preferred Stockholders” has the meaning assigned to the term “Majority
Holders” in the Certificate of Designations, provided that from and after
conversion of the Convertible Preferred Stock, such term shall include holders
of a majority of the Common Stock into which such Convertible Preferred Stock
has been converted and, if the Warrant Agreement has been exercised, the Common
Stock issued pursuant thereto, excluding any such Common Stock which has ceased
to constitute a Registrable Security hereunder.

 

“Management Agreement” means the management agreement in effect as of the
closing of the transactions contemplated by the Subscription Agreement (giving
effect to the amendments thereto that are a condition to such closing) among the
Company, the Subsidiaries of the Company named therein and Vestar Capital
Partners.

 

“Management Manager” has the meaning given such term in Section 2.1(a)(v).

 

“Management Subscription Agreements” means the unit subscription agreements
between the Company and the respective Employees.

 

“Merger Sub” has the meaning given such term in the Recitals.

 

“New Units” has the meaning given such term in Section 8.2.

 

“NYLIM” has the meaning given such term in the Recitals.

 

“NYLIM Holder” has the meaning given such term in the Recitals.

 

“NYLIM Majority Holders” means the Person or Persons having beneficial ownership
of a majority of the Class A Units or, as the case may be, Common Stock
constituting NYLIM Securities.

 

“NYLIM Securities” means (a) Units acquired by NYLIM on or after the date of
this Agreement, (b) Securities, Common Stock, Common Stock Equivalents,
Preferred Units or Preferred Stock hereafter acquired by NYLIM, and (c) any
securities of the Company issued with respect to the securities referred to in
clause (a) or (b) above by way of a payment-in-kind, stock dividend, or stock
split or in connection with a combination of shares, exchange, conversion,
recapitalization, merger, consolidation or other reorganization, or otherwise.

 

“Offered Securities” has the meaning given such term in Section 3.3(a).

 

“Opco” has the meaning given such term in the Recitals.

 

“Original Agreement” has the meaning given such term in the Recitals.

 

“Other Holder” has the meaning given such term in Section 3.3(a).

 

51

--------------------------------------------------------------------------------


 

“Other Registration Rights” has the meaning given such term in
Section 5.1(a)(iii).

 

“Ownership Percentage” means, for each Securityholder and with respect to a type
and class of Security, the percentage obtained by dividing the number of units
or shares of such Security held by such Securityholder by the total number of
units or shares of such Security (other than Excluded Securities) outstanding.

 

“Participation Right” has the meaning given to such term in Section 8.1.

 

“Person” means an individual, a partnership, a joint venture, a corporation, an
association, a joint stock company, a limited liability company, a trust, an
unincorporated organization or a government or any department or agency or
political subdivision thereof.

 

“Preferred Stock” means collectively, following the conversion of the Company
into a corporation or the Company being merged into, or otherwise succeeded by,
a corporation, the preferred stock and any other class or series of authorized
capital stock of the Company that is limited to a fixed sum or percentage of par
value or stated value in respect of the rights of the holders thereof to
participate in dividends and in the distribution of assets upon the voluntary or
involuntary liquidation, dissolution or winding up of the Company.

 

“Preferred Units” has the meaning set forth in the LLC Agreement.

 

“Priority Right” has the meaning given such term in Section 5.1(c)(ii).

 

“Proceeding” has the meaning given such term in Section 5.7(c).

 

“Proposed Sale” has the meaning given such term in Section 3.2(a).

 

“Proposed Sale Notice” has the meaning given such term in Section 3.2(a).

 

“Public Offering” means a sale of Common Stock to the public in an offering
pursuant to an effective registration statement filed with the SEC pursuant to
the Securities Act; provided that a Public Offering shall not include any
issuance of equity securities in any merger or other business combination, and
shall not include any registration of the issuance of securities to existing
Securityholders or Employees of the Company and its Subsidiaries on Form S-4 or
Form S-8 (or any successor forms).

 

“Public Sale” means a sale of Securities pursuant to a Public Offering or a
Rule 144 Sale.

 

“Purchase Agreement” has the meaning given such term in the Recitals.

 

“Purchasers” has the meaning given to such term in Section 8.5.

 

“Put Option” has the meaning given to such term in Section 2.1(n).

 

“Qualified Exchange” has the meaning set forth in the Certificate of
Designations.

 

52

--------------------------------------------------------------------------------


 

“Qualified IPO” has the meaning set forth in the Certificate of Designations.

 

“Qualified Merger” has the meaning set forth in the Certificate of Designations.

 

“Registrable Securities” means common shares of Holdings, including those
receivable upon conversion of Convertible Preferred Stock or upon exercise of
the warrants under the Warrant Agreement and common equity securities of
Holdings issued or issuable with respect to Holdings common stock by way of
dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization.  As to any
particular Registrable Securities, such securities will cease to be Registrable
Securities when they have been (i) Transferred in a Public Sale or
(ii) otherwise Transferred and new certificates not bearing the legend set forth
in Section 9.2(b) hereof shall have been delivered by Holdings and subsequent
disposition of such securities shall not require registration or qualification
of such securities under the Securities Act or such state securities or blue sky
laws then in force.  For purposes of this Agreement, a Person will be deemed to
be a holder of Registrable Securities whenever such Person has the right to
acquire such Registrable Securities (upon conversion or exercise in connection
with a Transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been affected.

 

“Registration Expenses” means all amounts payable by Holdings pursuant to
Section 5.6.

 

“Registration Notice” has the meaning given such term in Section 5.1(a).

 

“Registration Request” has the meaning given such term in Section 5.1(a).

 

“Registration Statement” means any registration statement of Holdings under
which any of the Registrable Securities are included therein pursuant to the
provisions of this Agreement, including the prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

 

“Related Party” has the meaning set forth in the Certificate of Designations.

 

“Related Party Transaction” has the meaning set forth in the Certificate of
Designations.

 

“Requesting Holders” has the meaning given such term in Section 5.1(a).

 

“Rule 144” means Rule 144 adopted under the Securities Act (or any successor
rule or regulation).

 

“Rule 144 Sale” means a sale of Securities to the public through a broker,
dealer or market-maker pursuant to the provisions of Rule 144 adopted under the
Securities Act (or any successor rule or regulation).

 

“Sale Notice” has the meaning given such term in Section 3.3(a).

 

53

--------------------------------------------------------------------------------


 

“Sale of the Company” means the consummation of a transaction, whether in a
single transaction or in a series of related transactions that are consummated
contemporaneously (or consummated pursuant to contemporaneous agreements), with
any other Person or group of related Persons (other than any Transfer pursuant
to Section 3.3(b) or any Exempt Employee Transfer) on an arm’s-length basis,
pursuant to which such Person or group of related Persons directly or indirectly
(a) acquires (whether by merger, stock purchase, recapitalization,
reorganization, redemption, issuance of capital stock or otherwise) more than
50% of the Class A Units or voting stock of the Company, Holdings or Opco or
(b) acquires assets constituting all or substantially all of the assets of the
Company and its Subsidiaries on a consolidated basis; provided that in no event
shall a Sale of the Company be deemed to include any transaction effected solely
for the purpose of (i) changing, directly or indirectly, the form of
organization or the organizational structure of the Company, Holdings or Opco or
any Transfer to a Person (whether a corporation, limited liability company or
otherwise) that is a wholly-owned Subsidiary of, parent of, equity interest
holder of, or is controlled by or under the common control of any Person
described in this clause (i) that does not directly or indirectly change in a
material respect the ownership of the Company, Holdings or Opco or
(ii) contributing stock or other securities to Subsidiaries of the Company.

 

“Sale Participation Notice” has the meaning given to such term in Section 8.3.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securityholder” has the meaning given such term in the preface.

 

“Selldown Investor” has the meaning given such term in Section 3.3(b)(viii).

 

“Selldown Securities” has the meaning given such term in Section 3.3(b)(viii).

 

“Selling Security Holder” has the meaning given such term in Section 3.2(a).

 

“Selling Vestar Holder” has the meaning given such term in Section 3.3(a).

 

“Short-Form Demand Registration” has the meaning given to such term in
Section 5.1(a).

 

“Subordinated Notes” has the meaning set forth in the Certificate of
Designations.

 

“Subscription Agreement” means that certain Subscription Agreement, dated as of
the date hereof, by and among the Company, Holdings, Opco and CPPIB.

 

“Subsidiary” means any corporation, limited liability company, partnership or
other entity with respect to which another specified entity has the power to
vote or direct the voting of sufficient securities to elect directors (or
comparable authorized persons of such entity) having a majority of the voting
power of the board of directors (or comparable governing body) of such entity.

 

“Tag-Along Notice” has the meaning given such term in Section 3.2(a).

 

54

--------------------------------------------------------------------------------


 

“TCW” has the meaning given such term in the Recitals.

 

“TCW Holder” has the meaning given such term in the Recitals.

 

“TCW Majority Holders” means the Person or Persons having beneficial ownership
of a majority of the Class A Units or, as the case may be, Common Stock
constituting TCW Securities.

 

“TCW Securities” means (a) Units acquired by TCW on or after the date of this
Agreement, (b) Securities, Common Stock, Common Stock Equivalents, Preferred
Units or Preferred Stock hereafter acquired by TCW, and (c) any securities of
the Company issued with respect to the securities referred to in clause (a) or
(b) above by way of a payment-in-kind, stock dividend, or stock split or in
connection with a combination of shares, exchange, conversion, recapitalization,
merger, consolidation or other reorganization, or otherwise.

 

“30% Rule” means those restrictions set out in Section 13 of the Canada Pension
Plan Investment Board Regulations, SOR/99-190, that prohibit CPPIB from
investing directly or indirectly in the securities of a corporation to which are
attached more than 30% of the votes that may be cast to elect the directors of
that corporation.

 

“2015 Notes” means the 13.50% Senior Subordinated Notes due March 25, 2015,
issued pursuant to that certain Purchase Agreement, dated as of March 25, 2008,
by and among Opco and the guarantors and purchasers named therein.

 

“Transfer” means (in either the noun or the verb form, including with respect to
the verb form, all conjugations thereof, with correlative meaning) with respect
to any security, the gift, sale, assignment, transfer, pledge, hypothecation or
other disposition (whether for or without consideration, whether directly or
indirectly, and whether voluntary, involuntary or by operation of law) of such
Security or any interest therein.

 

“Transaction Documents” means all agreements or other documents entered into on
or prior to the Closing Date in connection with the transactions contemplated by
the Purchase Agreement, including, without limitation, (i) this Agreement,
(ii) the LLC Agreement, (iii) the Management Agreement, (iv) the Management
Stock Contribution and Unit Subscription Agreements entered into by and between
the Company and certain officers of Opco in connection with the Acquisition; and
(v) the Management Unit Subscription Agreements entered into by and between the
Company and certain officer of Opco in connection with the grant of any awards
under the Company’s 2008 Unit Incentive Plan.

 

“Underwriter’s Maximum Number” has the meaning given to such term in
Section 5.1(c).

 

“Units” has the meaning set forth in the LLC Agreement.

 

“Vestar” has the meaning set forth in the preface.

 

“Vestar/RTI” has the meaning set forth in the preface.

 

55

--------------------------------------------------------------------------------


 

“Vestar V” has the meaning set forth in the preface.

 

“Vestar V-A” has the meaning set forth in the preface.

 

“Vestar Demand Right” has the meaning given to such term in Section 5.1(a).

 

“Vestar Managers” has the meaning given such term in Section 2.1(a)(iii).

 

“Vestar Majority Holders” means the Person or Persons holding a majority of the
Preferred Units or Preferred Stock and a majority of the Class A Units or Common
Stock constituting Vestar Securities.

 

“Vestar Preferred Units” means any Preferred Units held by Vestar, its
Affiliates or any of their permitted assigns.

 

“Vestar Securities” means (a) Units acquired by Vestar on or after the date of
the Original Agreement, (b) Securities, Common Stock, Common Stock Equivalents,
Preferred Units or Preferred Stock hereafter acquired by Vestar, and (c) any
securities of the Company issued with respect to the securities referred to in
clause (a) or (b) above by way of a payment-in-kind, stock dividend, or stock
split or in connection with a combination of shares, exchange, conversion,
recapitalization, merger, consolidation or other reorganization, or otherwise.

 

“Warrant Agreement” has the meaning set forth in the Subscription Agreement.

 

9.2                               Legends.

 

(a)                                 Securityholders Agreement.  Each certificate
or instrument evidencing Company Securities and each certificate or instrument
issued in exchange for or upon the Transfer of any such Company Securities (if
such securities remain subject to this Agreement after such Transfer) shall be
stamped or otherwise imprinted with a legend (as appropriately completed under
the circumstances) in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE CONSTITUTE [“EMPLOYEE
SECURITIES”] [“VESTAR SECURITIES”] [“TCW SECURITIES”] [“NYLIM SECURITIES”] UNDER
A CERTAIN AMENDED AND RESTATED SECURITYHOLDERS AGREEMENT DATED AS OF MARCH 25,
2008 AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE
COMPANY’S SECURITYHOLDERS AND, AS SUCH, ARE SUBJECT TO CERTAIN VOTING
PROVISIONS, PURCHASE RIGHTS AND RESTRICTIONS ON TRANSFER SET FORTH IN THE
SECURITYHOLDERS AGREEMENT.  A COPY OF SUCH SECURITYHOLDERS AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

56

--------------------------------------------------------------------------------


 

(b)                                 Restricted Securities.  Each instrument or
certificate evidencing Securities and each instrument or certificate issued in
exchange or upon the Transfer of any Securities shall be stamped or otherwise
imprinted with a legend substantially in the following form:

 

“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED OR SOLD UNLESS IT HAS
BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE (AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY SHALL HAVE BEEN DELIVERED TO THE COMPANY TO THE
EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE
SECURITIES ACT).”

 

(c)                                  Removal of Legends.  Whenever in the
opinion of the Company and counsel reasonably satisfactory to the Company (which
opinion shall be delivered to the Company in writing) the restrictions described
in any legend set forth above cease to be applicable to any Securities, the
holder thereof shall be entitled to receive from the Company, without expense to
the holder, a new instrument or certificate not bearing a legend stating such
restriction.

 

9.3                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

9.4                               Entire Agreement.  Except as otherwise
expressly set forth herein, this document embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, except that this Agreement shall not
supersede the covenants and agreements set forth in Section 5.9 (Director and
Officer Liability) of the Purchase Agreement, or in the Subscription Agreement
which shall be incorporated herein by reference.

 

9.5                               Successors and Assigns.  Except as otherwise
provided herein, this Agreement shall bind and inure to the benefit of and be
enforceable by the Company and its successors and assigns and the
Securityholders and any subsequent holders of Securities and the respective
successors and assigns of each of them, so long as they hold Securities.

 

9.6                               Counterparts.  This Agreement may be executed
in separate counterparts (including by means of telecopy or electronically
transmitted signature pages) each of which shall be an original and all of which
taken together shall constitute one and the same agreement.

 

57

--------------------------------------------------------------------------------


 

9.7                               Remedies.  The Company and the Securityholders
shall be entitled to enforce their rights under this Agreement specifically, to
recover damages by reason of any breach of any provision of this Agreement
(including costs of enforcement) and to exercise all other rights existing in
their favor.  The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that the Company or any Securityholder may in its or his sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of the provisions of this Agreement.

 

9.8                               Further Assurances.  Each Person that is a
party to this Agreement hereby agrees that such Person will vote, or cause to be
voted, all voting securities of the Company, Holdings or Opco as applicable,
over which such Person has the power to vote or direct the voting, and will take
all other necessary or desirable action within such Person’s control, including
by approving and causing the amendment of the certificate of incorporation of
Holdings, to give effect to the provisions and carry out the purpose of this
Agreement and the Certificate of Designations.

 

9.9                               Notices.  Any notice provided for in this
Agreement shall be in writing and shall be either personally delivered, or
mailed first class mail (postage prepaid) or sent by reputable overnight courier
service (charges prepaid) to the Company at the address set forth below and to
any other recipient at the address indicated on the Company’s records, or at
such address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party.  Notices will be deemed
to have been given hereunder when sent by facsimile (receipt confirmed)
delivered personally, five days after deposit in the U.S. mail and one day after
deposit with a reputable overnight courier service.  The Company’s and Holdings’
address is:

 

c/o Vestar Capital Partners
245 Park Avenue, 41st Floor,
New York, NY 10167
Facsimile:                                         (212) 880-4922
Attention:                                         General Counsel

 

and to:

 

21st Century Oncology, Inc.
2270 Colonial Boulevard
Fort Myers, FL 33907
Facsimile:                                         (516) 301-5778
Attention:                                         General Counsel

 

with a copy (with shall not constitute notice) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022

 

58

--------------------------------------------------------------------------------


 

Facsimile:                                         (212) 446-6460
Attention:                                         Michael Movsovich
                                                                                               
Constantine Skarvelis

 

A copy of each notice given to the Company or Holdings shall be given to Vestar
(and no notice to the Company or Holdings shall be effective until such copy is
delivered to Vestar) at the following addresses:

 

Vestar Capital Partners V, L.P.
245 Park Avenue, 41st Floor
New York, New York 10167
Attention:                                         General Counsel
Facsimile: (212) 808-4922

 

With a copy (with shall not constitute notice) to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention:                                         Michael Movsovich
                                                                                               
Constantine Skarvelis
Facsimile: (212) 446-4900

 

and

 

21st Century Oncology Inc.
2234 Colonial Boulevard
Fort Myers, Florida 33907
Attention: Chief Executive Officer
Facsimile: (239) 931-7380

 

and

 

Shumaker, Loop & Kendrick, LLP
101 East Kennedy Boulevard, Suite 2800
Tampa, Florida 33602
Attn: Darrell C. Smith
Facsimile: (813) 229-1660

 

A copy of each notice given to the Company or Holdings shall also be given (and
no notice to the Company or Holdings shall be effective until such copy is so
given) to (i) CPPIB as long as it holds Securities at the following addresses
and (ii) if CPPIB ceases to be the Majority Preferred Stockholder, to one or
more representatives of the Majority Preferred Stockholders that may be
designated at the time of CPPIB’s transfer to such party or parties:

 

59

--------------------------------------------------------------------------------


 

Canada Pension Plan Investment Board
One Queen Street East
Suite 2500
Toronto, ON
Canada
M5C 2W5
Facsimile:                                         (416) 868-8690
Attention:                                         Managing Director, Head of
Relationship Investments

 

and to:

 

Canada Pension Plan Investment Board
One Queen Street East
Suite 2500
Toronto, ON
Canada
M5C 2W5
Facsimile:                                         (416) 868-4760
Attention:                                         Senior Vice-President,
General Counsel and
                                                                                               
Corporate Secretary

 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Facsimile:                                         (212) 909-6836
Attention:                                         Kevin M. Schmidt

 

A copy of each notice given to an Executive Holder, a TCW Holder or other
Securityholder (other than Vestar) shall be delivered to the address as shown on
the Unit or stockholder register of the Company or Holdings, as applicable.

 

9.10                        Governing Law.  The Delaware Limited Liability
Company Act (and, following the conversion of the Company into a corporation or
the Company being merged into, or otherwise succeeded by, a corporation, the
relevant state corporation law) shall govern all questions arising under this
Agreement concerning the relative rights of the Company and its stockholders. 
All other questions concerning the construction, validity and interpretation of
this Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware.

 

9.11                        Arbitration of Valuation of Equivalent Cash Price. 
If the Selling Security Holder and Vestar disagree in good faith with respect to
the valuation of the equivalent cash price of the non-

 

60

--------------------------------------------------------------------------------


 

cash consideration delivered in connection with a Proposed Sale pursuant to
Section 3.2(b) and have not resolved such disagreement within thirty (30) days
after the date of receipt of notice of Vestar’s election to purchase all of the
Employee Securities, all of the TCW Securities or all of the NYLIM Securities
(as the case may be) covered by the Proposed Sale Notice under Section 3.2(b),
an Arbiter selected by mutual agreement of the Selling Security Holder and
Vestar shall make a determination of such valuation of the non-cash
consideration component of the Proposed Sale solely by (i) reviewing a single
written presentation (together with any supporting documentation) timely made by
each of the Selling Security Holder and Vestar setting forth their respective
valuations and the bases therefore and (ii) accepting either Vestar’s or the
Selling Security Holder’s proposed valuation.  The fees and expenses incurred
with respect to the Arbiter, as well as the reasonable out-of-pocket fees and
expenses (including, without limitation, reasonable fees and expenses of one
counsel and one accountant, appraiser or investment banking firm) incurred by or
on behalf of the Selling Security Holder, shall be borne by the Company.  For
purposes of this Section 9.11, the Company shall make available to the Vestar
and the Selling Security Holder all data (including, without limitation, reports
of employees and outside advisors) necessary to determine the valuation of the
equivalent cash price of the non-cash consideration noted above, and other
relevant data reasonably requested by the Vestar and the Selling Security
Holder.

 

9.12                        Descriptive Headings.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Securityholders Agreement on the day and year first above written.

 

 

21ST CENTURY ONCOLOGY INVESTMENTS, LLC

 

 

 

By:

/s/ James Elrod

 

Name:

James Elrod

 

Title:

President

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

By:

/s/ Daniel Dosoretz, M.D.

 

Name:

Daniel Dosoretz, M.D.

 

Title:

CEO

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

VESTAR CAPITAL PARTNERS V, L.P.

 

 

 

By: Vestar Associates V, L.P.,

 

Its General Partner

 

 

 

By: Vestar Managers V, Ltd.,

 

Its General Partner

 

 

 

By:

/s/ Steven Della Rocca

 

Its:

Authorized Signatory

 

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

VESTAR CAPITAL PARTNERS V-A, L.P.

 

 

 

By: Vestar Associates V, L.P.

 

Its: General Partner

 

 

 

By: Vestar Managers V Ltd.

 

Its: General Partner

 

 

 

By:

/s/ Steven Della Rocca

 

Its:

Authorized Signatory

 

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

VESTAR/RADIATION THERAPY INVESTMENTS, LLC

 

 

 

By: Vestar Managers V Ltd.

 

Its: General Partner

 

 

 

By:

/s/ Steven Della Rocca

 

Its:

Authorized Signatory

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

VESTAR HOLDINGS V, L.P.

 

 

 

By: Vestar Managers V Ltd.

 

Its: General Partner

 

 

 

 

 

By:

/s/ Steven Della Rocca

 

Its:

Authorized Signatory

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

VESTAR EXECUTIVES V, L.P.

 

 

 

By:

Vestar Associates V, L.P.

 

Its:

General Partner

 

 

 

By:

Vestar Managers V Ltd.

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ Steven Della Rocca

 

Its:

Authorized Signatory

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADA PENSION PLAN INVESTMENT BOARD

 

 

 

 

 

By:

/s/ Pierre Lavallée

 

 

Name: Pierre Lavallée

 

 

Title: Senior Managing Director & Chief Talent Officer

 

 

 

 

 

 

 

By:

/s/ R. Scott Lawrence

 

 

Name: R. Scott Lawrence

 

 

Title: Managing Director, Head of Relationship Investments

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

TCW/CRESCENT MEZZANINE PARTNERS V, L.P.

 

 

 

 

 

By: TCW/Crescent Mezzanine Management V, LLC

 

Its: Investment Manager

 

 

 

 

 

By: Crescent Capital Group LP, its sub-advisor

 

By: Crescent Capital GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Tyrone Chang

 

 

 

Name:

Tyrone Chang

 

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Christopher G. Wright

 

 

 

Name:

Christopher G. Wright

 

 

 

Title:

Managing Director

 

 

 

 

 

TCW/CRESCENT MEZZANINE PARTNERS VB, L.P.

 

 

 

 

 

By: TCW/Crescent Mezzanine Management V, LLC

 

Its: Investment Manager

 

 

 

 

 

By: Crescent Capital Group LP, its sub-advisor

 

By: Crescent Capital GP LLC, its general partner

 

 

 

 

 

 

By:

/s/ Tyrone Chang

 

 

Name:

Tyrone Chang

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Christopher G. Wright

 

 

Name:

Christopher G. Wright

 

 

Title:

Managing Director

 

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

TCW/CRESCENT MEZZANINE PARTNERS VC, L.P.

 

 

 

By: TCW/Crescent Mezzanine Management V, LLC

 

Its: Investment Manager

 

 

 

By: Crescent Capital Group LP, its sub-advisor

 

By: Crescent Capital GP LLC, its general partner

 

 

 

 

By:

/s/ Tyrone Chang

 

 

 

Name: Tyrone Chang

 

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Christopher G. Wright

 

 

Name: Christopher G. Wright

 

 

Title: Managing Director

 

 

 

MAC EQUITY HOLDINGS, LLC

 

 

 

By: MAC Capital, Ltd.

 

Its: Sole Member

 

 

 

By: TCW-WLA JV Venture LLC, its sub-advisor

 

 

 

 

By:

/s/ Spencer Chang

 

 

 

Name: Spencer Chang

 

 

 

Title: Vice President

 

 

 

 

 

By:

/s/ Amir Rao

 

 

Name: Amir Rao

 

 

Title: SVP

 

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

NEW YORK LIFE INVESTMENT

 

MANAGEMENT MEZZANINE PARTNERS II, LP

 

 

 

 

 

By: NYLIM Mezzanine Partners II GenPar, LP

 

Its: General Partner

 

 

 

 

 

By: NYLIM Mezzanine Partners II GenPar GP, LLC

 

Its: General Partner

 

 

 

 

 

 

By:

/s/ James M. Barker, V

 

 

Name:

James M. Barker, V

 

 

Title:

Executive Vice President

 

 

 

 

 

 

NYLIM MEZZANINE PARTNERS II PARALLEL

 

FUND, LP

 

 

 

 

 

By: NYLIM Mezzanine Partners II GenPar, LP

 

Its: General Partner

 

 

 

 

 

By: NYLIM Mezzanine Partners II GenPar GP, LLC

 

Its: General Partner

 

 

 

 

 

 

 

 

By:

/s/ James M. Barker, V

 

 

Name: James M. Barker, V

 

 

Title: Executive Vice President

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

/s/ Joseph Biscardi

 

JOSEPH BISCARDI

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

/s/ Betty Rubenstein

 

JAMES RUBENSTEIN (VIA

 

BETTY RUBENSTEIN)

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

HOWARD M. SHERIDAN

 

2013 GRANTOR RETAINED

 

ANNUITY TRUST

 

 

 

By:

/s/ Howard M. Sheridan

 

Name:

 

Title:

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

HOWARD M. SHERIDAN

 

2012 GRANTOR RETAINED

 

ANNUITY TRUST

 

 

 

By:

/s/ Howard M. Sheridan

 

Name:

 

Title:

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

DANIEL E. DOSORETZ 2013

 

GRANTOR RETAINED ANNUITY

 

TRUST

 

 

 

By:

/s/ Daniel Dosoretz, M.D.

 

Name:

Daniel Dosoretz, M.D.

 

Title:

CEO

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

DANIEL E. DOSORETZ 2012

 

GRANTOR RETAINED ANNUITY

 

TRUST

 

 

 

By:

/s/ Daniel Dosoretz, M.D.

 

Name:

Daniel Dosoretz, M.D.

 

Title:

CEO

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

BETTY S. RUBENSTEIN, AS

 

CUSTODIAN FOR SHAINA J.

 

RUBENSTEIN UNDER THE

 

FLORIDA TRANSFERS TO

 

MINORS ACT

 

 

 

 

By:

/s/ Betty S. Rubenstein

 

Name:

 

 

Title:

 

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

/s/ Howard M. Sheridan

 

HOWARD M. SHERIDAN

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

 

EMPLOYEE:

 

 

 

/s/ Kurt Janavitz

 

KURT JANAVITZ

 

[Signature Page to Second Amended and Restated Securityholders Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Executive Holders

 

1.              Daniel E. Dosoretz 2013 Grantor Retained Annuity Trust

2.              Daniel E. Dosoretz 2012 Grantor Retained Annuity Trust

3.              James Rubenstein (via Betty Rubenstein)

4.              Howard M. Sheridan 2013 Grantor Retained Annuity Trust

5.              Howard M. Sheridan 2012 Grantor Retained Annuity Trust

6.              Michael J. Katin 2013 Grantor Retained Annuity Trust

7.              Michael J. Katin 2012 Grantor Retained Annuity Trust

8.              Norton Travis

9.              Madlyn Dornaus

10.       Daniel H. Galmarini 2013 Grantor Retained Annuity Trust

11.       Daniel H. Galmarini 2012 Grantor Retained Annuity Trust

12.       Bruce M. Nakfoor, Jr. 2013 Grantor Retained Annuity Trust

13.       Brust M. Nakfoor, Jr. 2012 Grantor Retained Annuity Trust

14.       Eduardo Fernandez & A. Guckes

15.       Connie Mantz

16.       James W. Orr

17.       Hugo Myslicki

18.       Steve Patrice

19.       Quinten Black

20.       John Miksa (via Valeri Dyke)

21.       Keith Miller

22.       Larry Silverman

23.       Ricardo Andisco

24.       James Eaton

25.       Andrew Woods

26.       Margarita Suarez

2T.      David Watson

28.       Kerry Gillespie

29.       Alex Dosoretz

30.       Joseph Garcia

31.       Bryan J. Carey

 

--------------------------------------------------------------------------------